Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

Execution Version

Comprehensive Beverage Agreement

THIS AGREEMENT, made and entered into with effect from May 23, 2014, by and
among THE COCA-COLA COMPANY, a Delaware corporation (“Company”); COCA-COLA
REFRESHMENTS USA, INC. (“CCR”), a wholly owned subsidiary of Company; and
COCA-COLA BOTTLING CO. CONSOLIDATED, a Delaware corporation (“Bottler”).

I RECITALS

 

  A. Company has authorized CCR to, among other things, distribute, promote,
market, and sell in defined geographic territories certain shelf-stable,
ready-to-drink beverages and related products identified on Exhibit A, as may be
updated from time to time, and has granted to CCR the right to use the
Trademarks listed on Exhibit B, as may be updated from time to time, to identify
and distinguish such beverages and related products.

 

  B. CCR desires to grant to Bottler, subject to the terms and conditions set
forth in this Agreement, the rights and obligations that CCR has received from
Company to distribute, promote, market, and sell such beverages and related
products in the Territory identified on Exhibit C, as may be updated from time
to time, and an exclusive sub-license to use the Trademarks solely in connection
with the distribution, promotion, marketing, and sale of such beverages and
related products in the Territory.

 

  C. Company desires to consent to such grant, subject to agreement by CCR and
Bottler to the terms and conditions of this Agreement.

 

  D. Company has a vested and legitimate interest in maintaining, promoting and
safeguarding the overall performance, efficiency and integrity of Company’s
production, distribution and sales system, in general, and of the performance of
CCR and Bottler under this Agreement, in particular, and thus desires to be a
party to this Agreement and to fulfill certain obligations and benefit from
certain covenants as specified herein.

 

  E. Company and Bottler are parties to certain preexisting contracts identified
on Exhibit D under which Bottler is, among other things, authorized to
manufacture in certain authorized containers, and distribute, promote, market,
and sell, Coca-Cola and other beverages marketed under trademarks owned by or
licensed to Company, including through Direct Store Delivery (DSD), in the
territories identified in such contracts. The execution and delivery of this
Agreement will not affect any of the rights or obligations of the parties to
such contracts, each of which will remain in force and effect in accordance with
their respective terms.

Classified - Confidential



--------------------------------------------------------------------------------

  F. Although Bottler is not authorized under this Agreement to produce
Company’s beverage products for sale and distribution in the Territory, Bottler
will continue to be identified as “Bottler” in this Agreement, because the
parties believe that use of the term “Bottler” is important to historical and
continuing commercial relationships between Bottler and customers, consumers,
and communities in Bottler’s territory.

Company, CCR and Bottler agree as follows:

 

II. DEFINITIONS

“Affiliate” means, as to any Person, another Person that Controls, is Controlled
by, or is under common Control with the first Person.

“Agreement” means this Comprehensive Beverage Agreement Form EPB Lead Market
Sub-bottler among Company, CCR, and Bottler, as hereafter amended by the parties
in accordance with the provisions hereof.

“Alternate Route to Market Beverage” means any Covered Beverage or Related
Product that is identified through the Governance Process as an “Alternate Route
to Market Beverage.”

“Alternate Route to Market Channel” means any sales channel that is identified
through the Governance Process as an “Alternate Route to Market Channel.”

“Alternate Route to Market Customer” means any customer that is identified
through the Governance Process as an “Alternate Route to Market Customer.”

“Beneficial Owner” means a Person having Beneficial Ownership of any securities.

“Beneficial Ownership” means (i) voting power which includes the power to vote,
or to direct the voting of, any securities, or (ii) investment power which
includes the power to dispose, or to direct the Disposition of, any securities;
provided further Beneficial Ownership will include any such voting power or
investment power which any person has or shares, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise; provided,
however, that the following persons will not be deemed to have acquired
Beneficial Ownership under the circumstances described: (a) a person engaged in
business as an underwriter of securities who acquires securities through his
participation in good faith in a firm commitment underwriting registered under
the Securities Act of 1933 will not be deemed to be the Beneficial Owner of such
securities until such time as such underwriter completes its participation in
the underwriting and will not thereupon or thereafter be deemed to be the
Beneficial Owner of the securities acquired by other members of any underwriting
syndicate or selected dealers in connection with such underwriting solely by
reason of customary underwriting or selected dealer arrangements; (b) a member
of a national securities exchange will not be deemed to be a Beneficial Owner of
securities held directly or indirectly by it on behalf of another person solely
because such member is the record holder of such securities and, pursuant to the
rules of such exchange, may direct the vote of such securities, without
instruction, on other than contested matters or matters that may affect
substantially the rights or privileges of the holders of the securities to be
voted, but is otherwise precluded by the rules of such exchange from voting
without instruction; (c) the holder of a proxy solicited by the Board of
Directors of Bottler for the voting of securities of such Bottler at any annual

 

Classified - Confidential

 

2



--------------------------------------------------------------------------------

or special meeting and any adjournment or adjournments thereof of the
stockholders of such Bottler will not be deemed to be a Beneficial Owner of the
securities that are the subject of the proxy solely for such reason; and (d) a
Person who in the ordinary course of his business is a pledgee of securities
under a written pledge agreement will not be a Beneficial Owner until the
pledgee has taken all formal steps which are required to declare a default and
determines that the power to vote or to direct the vote or to dispose or to
direct the disposition of such pledged securities will be exercised.

“Beverage” means a non-alcoholic, shelf-stable beverage in pre-packaged,
ready-to-drink form in bottles, cans or other factory-sealed containers, but
does not include any Beverage Components.

“Beverage Component” means a beverage syrup, beverage concentrate, beverage
base, beverage flavor, beverage sweetener, beverage mix, beverage powder,
grounds (such as for coffee), herbs (such as for tea), liquid flavor enhancers,
liquid water enhancers, or other beverage component that is not ready to drink
but is intended to be mixed with other ingredients before being consumed.

“Company Authorized Supplier” means any Person expressly authorized by Company
under a “Comprehensive Beverage Term Processing Appointment” to supply Bottler
with Covered Beverages and Related Products for distribution and sale by Bottler
in the Territory in accordance with the terms of this Agreement.

“Company Owned Distributor” means any Affiliate or operating unit of Company
that distributes, promotes, markets, and sells any of the Covered Beverages or
Related Products under the Trademarks through Direct Store Delivery in a
geographic territory in the United States.

“Confidential Business Information” means any valuable, secret business
information, other than Trade Secrets, that is designated or identified as
confidential at the time of the disclosure or is by its nature clearly
recognizable as confidential information to a reasonably prudent person with
knowledge of the Disclosing Party’s business and industry. Confidential Business
Information includes any confidential business information provided to
Disclosing Party by any third party which Disclosing Party is obligated to hold
in confidence as confidential business information.

“Consumer Beverage Component” means a Beverage Component intended for sale to
consumers directly or through retail outlets as a shelf stable, factory sealed
product to be mixed by consumers with other ingredients, or dispensed from
equipment owned by or leased to consumers, outside the premises of any such
retail outlets before being consumed. Consumer Beverage Component will not
include any Beverage Component that is intended to be used to produce a beverage
dispensed from equipment on the premises of any food service customers or other
chain or fountain accounts.

“Control” means the possession, directly or indirectly, of more than 50% of the
outstanding voting power of a Person.

“Covered Beverage” means a Beverage identified on Exhibit A (as updated from
time to time under Paragraphs 5(a) and 5(b)), the formulas for all of which
constitute trade secrets owned by or licensed to Company or any of its
Affiliates, and will include all Line Extensions of the Beverages identified on
Exhibit A and all SKUs or packages for the Beverages identified on Exhibit A.

 

Classified - Confidential

 

3



--------------------------------------------------------------------------------

“Direct Store Delivery” or “DSD” means the distribution method whereby product
is delivered from suppliers directly to retail outlet shelves for selection by
consumers and does not arrive at the retail outlet via a retailer’s own
warehouse or warehouses operated by other wholesalers or by agents of the
retailer.

“Disclosing Party” means the party disclosing any Proprietary Information under
this Agreement, whether such party is Bottler or Company and whether such
disclosure is directly from the Disclosing Party or through the Disclosing
Party’s employees or agents.

“Disposition” means any sale, merger, issuance of securities, exchange,
transfer, power of attorney, proxy, redemption or any other contract,
arrangement, understanding, or transaction in which, or as a result of which,
any Person acquires, or obtains any contract, option, conversion privilege or
other right to acquire Beneficial Ownership of any securities.

“Effective Date” means May 23, 2014.

“Expanding Participating Bottler” means (a) Bottler; (b) a Person that
distributes Beverages under the Coca-Cola Trademark and other Trademarks through
Direct Store Delivery in a territory in the United States of America as of
December 31, 2013, and that on or after such date first acquired or acquires
through a grant or series of related grants from Company (or a Company
Affiliate) the right to distribute all or substantially all of the Covered
Beverages and Related Products in one or more geographic territories within the
U. S. for which such Person did not have such distribution rights prior to such
date, which acquisition(s) result in a net increase (net of any geographic
territory in the United States where such Person had the right to distribute
Beverages under the Coca-Cola Trademark and other Trademarks through Direct
Store Delivery prior to such acquisition(s), and in connection with such
acquisition(s) such rights were swapped, relinquished, or terminated) of 30% or
more in the aggregate number of physical cases of Covered Beverages and Related
Products sold in all of such Person’s U.S. territories, determined based on the
12 month period immediately preceding the consummation of such acquisitions; and
(c) a Person that does not distribute Beverages under the Coca-Cola Trademark
and other Trademarks through Direct Store Delivery in a territory in the United
States of America as of December 31, 2013, and that on or after such date, first
acquired or acquires through a grant or series of related grants from Company
(or a Company Affiliate) the right to distribute all or substantially all of the
Covered Beverages and Related Products in one or more geographic territories
within the U. S. (for which such Person did not have such distribution rights
prior to such date). For purposes of this Agreement, “Expanding Participating
Bottler” does not include any Company Owned Distributor, provided that if, after
December 31, 2013, Company grants to any Person (other than a Company Owned
Distributor) the distribution rights for all or substantially all of the Covered
Beverages and Related Products in one or more geographic territories in the
United States previously operated by a Company Owned Distributor, such Person
will be deemed an “Expanding Participating Bottler” if it otherwise meets the
requirements of this definition.

“Finished Goods Supply Agreement” means the agreement between Bottler and
Company (directly or through Coca-Cola Refreshments, Inc. (“CCR”) or another
Company Affiliate) or a Company Authorized Supplier, in the form attached as
Exhibit E, as amended from time to time.

 

Classified - Confidential

 

4



--------------------------------------------------------------------------------

“Finished Product” means Covered Beverages and Related Products in bottles, cans
or other factory-sealed containers supplied by Company (directly or through CCR
or another Company Affiliate) or a Company Authorized Supplier pursuant to the
Finished Goods Supply Agreement for distribution and sale by Bottler in the
Territory in accordance with the terms of this Agreement.

“Full Line Operator” means a Person that provides vending or foodservice
management services to business, industry, educational, healthcare and public
locations and sells a wide range of products which can include candy, cookies,
chips, fresh fruit, milk, cold food, coffee and other hot drinks, sparkling
beverages, and often frozen products like ice cream.

“Governance Process” means the applicable Coca-Cola System customer governance
process as established and in effect from time to time during the Term.

“Governmental Authority” means any government or subdivision thereof, whether
foreign or domestic, national, state, county, municipal or regional, any agency
or instrumentality of any such government or subdivision thereof, any other
governmental entity, or a court.

“Incubation Beverage” means (a) an existing Beverage distinguished by trademarks
owned by Company or one of its Affiliates as of the Effective Date that has not
achieved sales volume nationally of at least twelve (12) million physical cases
and annual sales revenue of at least $100 million USD in the immediately
preceding 12 month period; and (b) a Beverage that would otherwise constitute a
New Beverage Product but has not achieved sales volume nationally of at least
twelve (12) million physical cases and annual sales revenue of at least $100
million USD in the immediately preceding 12 month period. “Incubation Beverage”
will not include a Line Extension of a then existing Covered Beverage. Upon
achieving the above volume and revenue thresholds, an Incubation Beverage will
be deemed to be a New Beverage Product subject to Paragraph 5 (and if it becomes
a Covered Beverage, it will thereafter continue to be a Covered Beverage
regardless of whether it continues to meet the volume and revenue thresholds
specified above). A discontinued Covered Beverage cannot thereafter become an
Incubation Beverage.

“Line Extension” means (i) with respect to a Covered Beverage, a flavor, calorie
or other variation of the Covered Beverage, introduced by Company after the
Effective Date that is identified by the primary Trademark that also identifies
the Covered Beverage (or any modification of such Trademark (i.e., the addition
of a prefix, suffix or other modifier used in conjunction with any such
Trademark)), and (ii) with respect to a Related Product, a flavor, calorie or
other variation of the Related Product, introduced by Company after the
Effective Date, that is identified by the Trademark that also identifies the
Related Product (or any modification of such Trademark).

“Multiple Route to Market Beverage” means (i) a Covered Beverage or Related
Product that is distributed by Bottler on the Effective Date and is identified
on Exhibit A or Exhibit F as a “Multiple Route to Market Beverage”, or (ii) a
New Beverage Product that Company determines, in its sole discretion, will be
distributed in the Territory through both Direct Store Delivery and other means.
and gives written notice of such determination in accordance with Paragraph
5(a). “Multiple Route to Market Beverage” will not include a Line Extension of
an existing Covered Beverage or Related Product (other than a Line Extension of
a Covered Beverage or Related Product that is a Multiple Route to Market
Beverage on the Effective Date), or an SKU or package of an existing Covered
Beverage or Related Product. (other than a Line Extension of a Covered Beverage
or Related Product that is a Multiple Route to Market Beverage on the Effective
Date).

 

Classified - Confidential

 

5



--------------------------------------------------------------------------------

“New Beverage Product” means a Beverage or Consumer Beverage Component that
(i) Company or any of its Affiliates hereafter develops, acquires, creates,
licenses, or otherwise obtains sufficient rights to market, distribute and sell
in the Territory, or that Company or any of its Affiliates either does not
distribute or distributes via a method other than Direct Store Delivery as of
the Effective Date, and (ii) does not appear on Exhibit A or Exhibit F as of the
Effective Date, and (iii) Company determines, in its sole discretion, will be
distributed in the Territory through Direct Store Delivery after the Effective
Date. “New Beverage Product” will not include an Incubation Beverage, Line
Extensions of Covered Beverages or Related Products, or new SKUs or packages for
Covered Beverages or Related Products.

“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a joint venture, a limited liability company, a trust, an estate,
an unincorporated organization, a Governmental Authority, or any other entity.

“Proprietary Information” means Trade Secrets, Confidential Business
Information, and any other information or materials that in whole or in part
include or are developed or based on any Trade Secrets or Confidential Business
Information. Proprietary Information does not include any information that:
(i) was in the Receiving Party’s possession without restriction as to
confidentiality, before receipt from the Disclosing Party; (ii) is or becomes a
matter of public knowledge through no breach of agreement or other fault of the
Receiving Party; (iii) is rightfully received by the Receiving Party from a
third party without a duty of confidentiality; (iv) is disclosed by the
Disclosing Party to a third party without a duty of confidentiality on the third
party; (v) is independently developed by the Receiving Party without regard to
the Proprietary Information of the Disclosing Party; or (vi) is disclosed by the
Receiving Party with the Disclosing Party’s prior written approval.

“Receiving Party” means the party receiving any Proprietary Information under
this Agreement, whether such party is Bottler or Company and whether such
disclosure is received directly or through the Receiving Party’s employees or
agents.

“Related Agreement” means any agreement between Company and any of Company’s
Affiliates and Bottler and any of Bottler’s Affiliates relating to the
marketing, promotion, distribution and sale of Covered Beverages and Related
Products in the Territory (e.g., the Finished Goods Supply Agreement).

“Related Product” means a product listed on Exhibit F, as may be updated by the
parties from time to time, that does not fall within the definition of
“Beverage,” and will include (i) any Consumer Beverage Component that becomes a
Related Product under the terms of Paragraph 5, (ii) all Line Extensions of the
Related Products identified on Exhibit F, and (iii) all SKUs or packages for the
Related Products identified on Exhibit F.

 

Classified - Confidential

 

6



--------------------------------------------------------------------------------

“SKU” means a stock-keeping unit or other uniquely identifiable type of Beverage
or other product configuration, distinguished by the use of a different primary
or secondary packaging and/or different flavoring or other characteristics from
other Beverage or product configurations, such that such configuration requires
the use of a separate UPC code to distinguish it from other forms of Beverage or
product configurations.

“Term” means the Initial Term and any Additional Term(s).

“Territory” means the territory in which Bottler is authorized to distribute,
promote, market, and sell the Covered Beverages and Related Products under this
Agreement, as set forth on Exhibit C, as may be updated by the parties from time
to time.

“Trade Secrets” mean trade secrets of Disclosing Party as defined under
applicable law, as amended from time to time, including, without regard to form,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a software program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, non-public forecasts, studies,
projections, analyses, all customer data of any kind, or a list of actual or
potential customers or suppliers, business and contractual relationships, or any
information similar to the foregoing that: (i) derives economic value, actual or
potential, from not being generally known and not being readily ascertainable by
proper means to other persons who can obtain economic value from its disclosure
or use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. Trade Secrets include any trade secret
information provided to Disclosing Party by any third party which Disclosing
Party is obligated to hold in confidence as a trade secret.

“Trademarks” means the trademarks owned or licensed by Company identified on
Exhibit B, as may be updated by the parties from time to time.

 

III. GRANT BY CCR OF RIGHTS, AND OBLIGATIONS OF BOTTLER TO DISTRIBUTE, PROMOTE,
MARKET, AND SELL

 

  1. In consideration of payment by Bottler to CCR on a quarterly basis of the
Sub-bottling Payment calculated in accordance with Schedule 1, upon the terms
and conditions set forth in this Agreement, (a) CCR hereby appoints Bottler as
the sole and exclusive distributor of Covered Beverages and Related Products
under the Trademarks for sale in and throughout the Territory (except as may be
provided in this Agreement), and (b) in furtherance of such appointment, CCR
hereby authorizes Bottler, and Bottler undertakes, upon the terms and conditions
set forth in this Agreement, to purchase from Company (directly or through CCR
or another Company Affiliate) or a Company Authorized Supplier, the Covered
Beverages and Related Products, and to distribute, promote, market, and sell
such Covered Beverages and Related Products under the Trademarks in and
throughout, but only in and throughout, the Territory.

 

Classified - Confidential

 

7



--------------------------------------------------------------------------------

  2. Except as may be provided in this Agreement or as provided by the other
party’s prior written consent, neither Company, CCR, nor any other of Company’s
Affiliates will sell or distribute, or authorize any other party to sell or
distribute, Covered Beverages or Related Products in the Territory; and Bottler
will not authorize any wholesalers or other distributors to sell or distribute,
within or outside the Territory, Covered Beverages or Related Products supplied
to Bottler under the Finished Goods Supply Agreement; provided, however, that
Bottler may sell Covered Beverages and Related Products supplied to Bottler
under the Finished Goods Supply Agreement to Full Line Operators in the
Territory for further distribution of such Covered Beverages and Related
Products by such Full Line Operators in the Territory.

a. Company reserves the right to market, promote, distribute and sell, or
authorize others to market, promote, distribute and sell, in the Territory
(i) any Covered Beverage, Related Product, or other product that is identified
through the Governance Process as an “Alternate Route to Market Beverage,” and
(ii) any Covered Beverage, Related Product or other product in any sales channel
or to any customer that is identified by the Governance Process as an “Alternate
Route to Market Channel” or “Alternate Route to Market Customer.” The exception
to Paragraph 2 for an Alternate Route to Market Beverage, Alternate Route to
Market Channel or Alternate Route to Market Customer will apply only to the
extent and for the time period determined and specified by Governance Process.

b. Company and Bottler acknowledge that the sale of certain Covered Beverages or
Related Products to certain customers or distributors in the Territory may be
required under pre-existing contractual commitments as identified on Schedule 2,
and Company and Bottler agree that such sale or distribution may continue until
the expiration of such contractual commitments (but neither Company nor any of
its Affiliates will exercise any voluntary rights to extend or renew the term of
any such contractual commitments, and, if an agreement provides for automatic
renewal, Company will use good faith efforts to provide a notice of termination
rather than allow the agreement to automatically renew, if Company may do so
without breaching the agreement or incurring any penalties).

c. Notwithstanding the foregoing provisions of this Paragraph 2, Company and
Bottler agree that once an Incubation Beverage ceases to meet the criteria for
Incubation Beverage (i.e., by achieving sales volume nationally of at least
twelve (12) million physical cases and annual sales revenue of at least $100
million USD in the immediately preceding 12 month period), such beverage will be
treated as a New Beverage Product subject to the provisions of Paragraph 5 of
this Agreement. To facilitate this transition, Company and Bottler will, as
applicable (i) terminate (without compensation or liability to one another) any
agreement relating to the distribution, promotion, marketing, or sale of such
beverage binding only Company (or one of its Affiliates) and Bottler; or
(ii) negotiate in good faith, on terms mutually agreeable to Company and
Bottler, the termination of any such agreement binding on any party other than
Company (or one of its Affiliates) and Bottler.

 

  3. If Bottler identifies any Beverage offered by a third party in a beverage
category for which there is likely substantial demand in the Territory and in
which category Company does not have a current or proposed entry, Company will,
at Bottler’s request, evaluate such Beverage, and may, in Company’s sole
discretion, negotiate a licensing or other business arrangement with such third
party that would facilitate distribution and sale of such Beverage in the
Territory on terms acceptable to Company and Bottler.

 

Classified - Confidential

 

8



--------------------------------------------------------------------------------

  4. Company has the sole and exclusive right and discretion to reformulate any
of the Covered Beverages or Related Products.

 

  5. If Company or any Affiliate of Company proposes to sell or distribute, or
authorize the sale or distribution of, any New Beverage Product in the
Territory:

a. Any such New Beverage Product will be offered by Company in writing to
Bottler (which notice must specify if such New Beverage Product is a Multiple
Route to Market Beverage), and Bottler will have the option to market, promote,
distribute and sell such New Beverage Product in the Territory pursuant to the
terms and conditions of this Agreement. Bottler’s option under this Paragraph
5(a) must be exercised by Bottler, if at all, by giving Company written notice
of such election within sixty (60) days following the date on which Company
notifies Bottler in writing that Company intends to introduce the New Beverage
Product in the Territory and provides Bottler with an operating plan for, and
samples of, the New Beverage Product. If Bottler gives Company timely notice of
Bottler’s exercise of such option with respect to a New Beverage Product within
such sixty (60) day period, then, in the case of a new Beverage, Exhibit A will
be deemed automatically amended by adding such new Beverage to the list of
Covered Beverages set forth on Exhibit A, and, in the case of a new Related
Product, Exhibit F will be deemed automatically amended by adding such new
Related Product to the list of Related Products set forth on Exhibit F. If the
new Beverage or new Related Product is a Multiple Route to Market Beverage, then
that will be indicated on Exhibit A or Exhibit F, as the case may be. If Bottler
does not give Company timely notice of Bottler’s exercise of such option within
such period, then Company will have the right to market, promote, distribute and
sell or authorize others to market, promote, distribute and sell, in the
Territory and otherwise undertake any activity with respect to that New Beverage
Product, including use of the Trademarks in connection with the distribution,
promotion, marketing, and sale of the New Beverage Product in the Territory. If
a New Beverage Product is not owned by Company, then the parties may enter into
a separate agreement with respect to the distribution and sale of that New
Beverage Product in the Territory. If the Company’s written notice of the New
Beverage Product failed to specify that such New Beverage Product is a Multiple
Route to Market Beverage and such New Beverage Product becomes a Covered
Beverage or Related Product, then the Company may not thereafter elect to
designate the Covered Beverage or Related Product as a Multiple Route to Market
Beverage.

b. If Company or one of its Affiliates acquires or licenses a New Beverage
Product that becomes a Covered Beverage or Related Product under this Paragraph
5, then Bottler’s rights to market, promote, distribute and sell such new
Covered Beverage or Related Product will be subject to the terms of any
agreements with third parties (including distribution agreements) that may be in
effect as of the time that Company (or Company’s Affiliate) acquires or licenses
the new Covered Beverage or the new Related Product.

 

Classified - Confidential

 

9



--------------------------------------------------------------------------------

Company and Bottler will, as applicable, (i) terminate (without compensation or
liability to one another) any agreement relating to the distribution, promotion,
marketing or sale of such New Beverage Product binding only Company (or one of
its Affiliates) and Bottler (or one of its Affiliates), or (ii) negotiate in
good faith, on terms mutually agreeable to Company and Bottler, the termination
of any such agreement binding on any party other than Company (or one of its
Affiliates) and Bottler (or one of its Affiliates).

c. Bottler and Company acknowledge that a New Beverage Product may constitute a
Multiple Route to Market Beverage if Company provides timely written notice of
such designation as contemplated under Paragraph 5(a). Bottler will be the sole
and exclusive distributor of the Multiple Route to Market Beverage via Direct
Store Delivery in the Territory. However, Company may also distribute the
Multiple Route to Market Beverage in the Territory via means other than Direct
Store Delivery if it has given timely notice under Paragraph 5(a) that such New
Beverage Product is a Multiple Route to Market Beverage, and Company may
authorize third parties to distribute the Multiple Route to Market Beverage in
the Territory via means other than Direct Store Delivery.

 

  6.

Company has the sole and exclusive right and discretion to discontinue, on a
temporary or permanent basis, any of the Covered Beverages or Related Products
under this Agreement provided (i) any such Covered Beverage is discontinued for
all Expanding Participating Bottlers in the United States, and (ii) Company does
not discontinue all Covered Beverages under this Agreement. If Company
discontinues all SKUs and packages of any Covered Beverage, Exhibit A will be
deemed automatically amended by deleting the discontinued Covered Beverage from
the list of Covered Beverages. If Company discontinues all SKUs and packages of
any Related Product, Exhibit F will be deemed automatically amended by deleting
the discontinued Related Product from the list of Related Products. This right
must be exercised by Company, if at all, by giving ninety (90) days’ prior
written notice to Bottler of such discontinuation. If Company discontinues a
Covered Beverage or Related Product as contemplated under this Paragraph 6, then
Bottler will have the right to continue to market, promote, distribute and sell
unused inventories of the discontinued Covered Beverage or Related Product in
the Territory in accordance with the provisions of this Agreement for a period
not to exceed the earlier of the expiration date of such Covered Beverage or
Related Product or six (6) months following Bottler’s receipt of written notice
of the discontinuation of such Covered Beverage or Related Product. If Company
proposes to reintroduce any such discontinued Covered Beverage or Related
Product (or reintroduce a Line Extension of a Covered Beverage that is a
discontinued Covered Beverage) through any channel of retail distribution and
sale in the United States of America, such product shall first be offered to the
Bottler under Paragraph 5 (except that such Beverage may not be designated by
Company as a Multiple Route to Market Beverage under Paragraph 5(c)). If Company
discontinues any Covered Beverage or Related Product and Company or one of its
Affiliates subsequently wishes to transfer, assign or sell its rights in and to
such discontinued Covered Beverage or Related Product (a “Transfer”) to a third
party (a “Transferee”) within twelve (12) months following the date which is the
later of (x) the date on which Company (through a Company Owned Distributor or
otherwise) ceases distribution of a Covered Beverage or Related

 

Classified - Confidential

 

10



--------------------------------------------------------------------------------

  Product in all SKUs and packages and through all means of distribution, or
(y) the expiration of the six (6) month period Bottler has to sell unused
inventories of the discontinued Covered Beverage or Related Product, then
Company (or its Affiliate) must first offer such discontinued Covered Beverage
or Related Product to Bottler under Paragraph 5, and if Bottler elects to
continue distributing such discontinued Covered Beverage or Related Product,
then Company (or its Affiliate) must Transfer such discontinued Covered Beverage
or Related Product to the Transferee subject to Bottler’s distribution rights
under this Agreement with respect to such discontinued Covered Beverage or
Related Product (as if the Covered Beverage or Related Product had not been
discontinued), and Bottler’s distribution rights with respect to the
discontinued Covered Beverage or Related Product will be binding upon the
Transferee.

 

  7. Bottler has the right to discontinue the distribution and sale, on a
temporary or permanent basis, in all of the Territory, of any Covered Beverage
or Related Product (or any Line Extension, SKU or package for a Covered Beverage
or Related Product). This right must be exercised by Bottler, if at all, by
giving ninety (90) days’ prior written notice to Company of such
discontinuation, specifying that the notice of discontinuation applies to all of
the Territory. Upon expiration of such ninety (90) day period, Bottler may cease
the distribution, promotion, marketing, and sale of the discontinued Covered
Beverage or Related Product (or Line Extension, SKU or package for a Covered
Beverage or Related Product) in all of the Territory, and, if Bottler is
discontinuing distribution of all Line Extensions, SKUs and packages of a
Covered Beverage or Related Product, Exhibit A or Exhibit F will be deemed
automatically amended by deleting the discontinued Covered Beverage or Related
Product from the list of Covered Beverages or Related Products, as applicable,
set forth on Exhibit A or Exhibit F. If (and only if) Bottler discontinues all
Line Extensions, SKUs and packages of a Covered Beverage or Related Product,
Company may distribute and sell the discontinued Covered Beverage or Related
Product in the Territory or authorize any of its Affiliates or others to do so.
Further, Bottler has the right to discontinue the distribution and sale of any
Line Extension, SKU or package in any portion of the Territory without providing
prior written notice to Company, and Company may not distribute or sell the
discontinued Line Extension, SKU or package in the Territory or authorize any of
its Affiliates or others to do so unless Bottler has discontinued all Line
Extensions, SKUs and packages of the Covered Beverage or Related Product. If
Bottler discontinues some (but not all) Line Extensions, SKUs or packages for a
Covered Beverage or Related Product, then Bottler may thereafter reinstate the
discontinued Line Extension, SKU or package.

 

  8. Bottler recognizes that Company has entered into or may enter into
agreements relating to the Covered Beverages and Related Products with other
parties outside the Territory, and Bottler accepts the territorial limitations
in this Agreement imposed on Bottler in the conduct of its business under this
Agreement. Bottler further agrees to make every reasonable effort to amicably
settle any disputes that arise with such other parties.

 

Classified - Confidential

 

11



--------------------------------------------------------------------------------

  9. Bottler must not distribute or sell any Covered Beverages or Related
Products supplied to Bottler under the Finished Goods Supply Agreement outside
of the Territory. Bottler must not sell any of such Covered Beverages or Related
Products to any Person if Bottler knows or should know that such Person will
redistribute the Covered Beverages or Related Products for ultimate sale outside
the Territory.

 

  a. If any of such Covered Beverages or Related Products distributed or sold by
Bottler are found in the territory of another authorized bottler, including a
Company Owned Distributor (the “Injured Bottler”), then Bottler shall be deemed
to have transshipped such Covered Beverage or Related Product and shall be
deemed to be a “Transshipping Bottler” for purposes of this Agreement; provided,
however, that if the Injured Bottler (other than a Company Owned Distributor)
has not agreed to terms substantially similar to this Paragraph 9 with respect
to the transshipment of Covered Beverages or Related Products, Bottler shall
only be deemed to be a “Transshipping Bottler” if Bottler knew or should have
known that the purchaser would redistribute the Covered Beverage or Related
Product outside of the Territory prior to ultimate sale. If any Covered
Beverages or Related Products (or any other products identified by the primary
Trademark that also identifies any of the Covered Beverages or Related Products
or any modification of such Trademark (i.e., the addition of a prefix, suffix or
other modifier used in conjunction with any such Trademark)) distributed or sold
by another authorized bottler (including a Company Owned Distributor) are found
in Bottler’s Territory, then Bottler shall be referred to herein as the “Injured
Bottler” and such other authorized bottler shall be referred to herein as the
“Transshipping Bottler”; provided, however, that if the bottler that distributed
or sold such products (other than a Company Owned Distributor) has not agreed to
terms substantially similar to this Paragraph 9 with respect to the
transshipment of Company’s products, Bottler will only be deemed to be an
“Injured Bottler” if such bottler knew or should have known that the purchaser
would redistribute the products outside of such bottler’s territory prior to
ultimate sale. If Company does not have sufficient contractual rights to fully
implement the transshipping remedies provided for in this Paragraph 9, Company
will nevertheless use reasonable efforts to enforce its transshipping policy
against the transshipping bottler to (i) prevent future transshipments, and
(ii) cause the transshipping bottler to compensate Bottler to the extent
possible. Bottler will only be an Injured Bottler if the product transshipped
into Bottler’s Territory is a Covered Beverage or Related Product (or any other
product that is identified by the primary Trademark that also identifies any of
the Covered Beverages or Related Products or any modification of such trademark
(i.e., the addition of a prefix, suffix or other modifier used in conjunction
with any such trademark)).

 

  b. In addition to all other remedies Company may have against Transshipping
Bottler for violation of this Paragraph 9, Company, in the case where both the
Transshipping Bottler and the Injured Bottler are Expanding Participating
Bottlers (or an Expanding Participating Bottler and a Company Owned
Distributor), will use commercially reasonable good faith efforts, and in all
other cases, may determine, in its sole discretion, to:

 

Classified - Confidential

 

12



--------------------------------------------------------------------------------

  i. (A) charge any Transshipping Bottler an amount equal to three times the
Injured Bottler’s most current average gross profit margin per case for all
cases sold across all channels of the Covered Beverage or Related Product
transshipped, as reasonably estimated by Company. Injured Bottler shall provide
Company with any supporting documentation as reasonably requested by Company; or
(B) purchase any of the Covered Beverages or Related Products distributed or
sold by Transshipping Bottler found in the Injured Bottler’s territory, and
Transshipping Bottler will, in addition to any other obligation it may have
under this Agreement, reimburse Company for Company’s cost of purchasing,
transporting and/or destroying such Covered Beverages or Related Products; and

 

  ii. require Transshipping Bottler and/or Injured Bottler, as the case may be,
to make available to representatives of Company all sales agreements and other
records relating to the Covered Beverages or Related Products and assist Company
in all investigations relating to the sale and distribution of Covered Beverages
or Related Products outside Transshipping Bottler’s Territory or to the
transshipment of products by another bottler into Injured Bottler’s Territory.

 

  c. Bottler, CCR, and Company acknowledge and agree that the amounts provided
for under Paragraph 9(b) reasonably reflect the damages to Company, the Injured
Bottler, and the Coca-Cola system. Transshipping Bottler must promptly pay to
Company all amounts charged pursuant to this Paragraph 9. The Injured Bottler
will be paid when Company has received payment from Transshipping Bottler and
will be paid an amount not less than seventy percent (70%) of the amount
recovered by Company from the Transshipping Bottler under Paragraph 9(b)(i).
Company has the right to collect any amounts payable by Transshipping Bottler
under this Paragraph 9 by offset against any undisputed amounts otherwise
payable to Transshipping Bottler by Company.

 

  d. Bottler must create, implement and monitor an internal anti-transshipment
compliance policy and will provide such policy to Company for review and
approval. Company will have the right to audit Bottler’s compliance with the
policy.

 

  e. If Company determines that a customer of Bottler has repeatedly
transshipped Covered Beverages or Related Products supplied to Bottler under the
Finished Goods Supply Agreement outside of the Territory, Company may require
that Bottler develop and implement a remediation plan that will address and
resolve the issue. Bottler will submit the remediation plan to Company for
review and approval, and, once approved by Company, Bottler will implement the
plan.

 

  10. Company has the unrestricted right, in its sole discretion, to use the
Trademarks on the Covered Beverages and Related Products and on all other
products and merchandise, to determine which Trademarks will be used on which
Covered Beverages and Related Products, and to determine how the Trademarks will
be displayed and used on and in connection with the Covered Beverages and
Related Products.

 

  11. Company reserves all rights not expressly granted to Bottler under this
Agreement or Related Agreements.

 

Classified - Confidential

 

13



--------------------------------------------------------------------------------

  12. If Company or a Company Affiliate on or after December 31, 2013 (a) enters
into a new authorization agreement with respect to territories in the United
States of America with another Expanding Participating Bottler that is more
favorable to such other Expanding Participating Bottler than the terms and
conditions of this Agreement in any material respect, or (b) agrees to an
amendment of the terms of an existing authorization agreement with respect to
territories in the United States with another Expanding Participating Bottler
that is more favorable to such other Expanding Participating Bottler than the
terms and conditions of this Agreement in any material respect, then Company
will offer such other new agreement or amended agreement, as the case may be, in
its entirety, to Bottler. The parties agree to cooperate in taking such other
actions as may reasonably be required to further document any amendments and
modifications resulting from the foregoing. The foregoing obligation shall not
apply to any consent, waiver or approval provided under this Agreement or under
any agreement held by another Expanding Participating Bottler. If CCR grants to
Bottler after the Effective Date the rights to distribute, promote, market, and
sell Covered Beverages and Related Products under the Trademarks in additional
geographic territories under the terms of a different form of agreement, this
Agreement shall be amended and restated in the form of the agreement reflecting
such additional grant.

 

IV. GRANT BY CCR OF SUBLICENSE TO USE THE TRADEMARKS AND OBLIGATIONS OF BOTTLER
RELATIVE TO THE TRADEMARKS AND OTHER MATTERS

 

  13. Bottler acknowledges and agrees that Company is the sole and exclusive
owner of all rights, title and interest in and to the Trademarks. Bottler agrees
not to dispute the validity of the Trademarks or their exclusive ownership by
Company either during the Term or thereafter, notwithstanding any applicable
doctrines of licensee estoppel. CCR grants to Bottler only an exclusive,
royalty-free license to use the Trademarks, solely in connection with the
distribution, promotion, marketing, and sale of the Covered Beverages and
Related Products in the Territory, and in accordance with standards adopted and
issued by Company from time to time, and made available to Bottler through
written, electronic, on-line or other form or media, subject to the rights
reserved to Company under this Agreement. Nothing in this Agreement, nor any act
or failure to act by Bottler, CCR or Company, will give Bottler any proprietary
or ownership interest of any kind in the Trademarks or in the goodwill
associated therewith. CCR and Bottler acknowledge and agree that all use by
Bottler of the Trademarks will inure to the benefit of Company.

 

  14. Bottler covenants and agrees (subject to any requirements imposed upon
Bottler under applicable law):

a. Not to produce, manufacture, prepare, package, distribute, sell, deal in or
otherwise use or handle:

 

  i. any Beverage, Beverage Component or other beverage product which is likely
to be confused with or passed off for any of the Covered Beverages or Related
Products or for any Beverage Component for any Covered Beverage or Related
Product;

 

Classified - Confidential

 

14



--------------------------------------------------------------------------------

  ii. during the Term and for an additional period of two years following
expiration or termination of this Agreement, (A) any Beverage, Beverage
Component or other beverage product the name of which includes the word “cola”
(whether alone or in conjunction with any other word or words) or any phonetic
equivalent thereof, or (B) any Beverage, Beverage Component or other beverage
product that is an imitation of any of the Covered Beverages or Related Products
(or of any Beverage Component for any Covered Beverage or Related Product) as of
the expiration or termination of this Agreement or is likely to be substituted
for any of such Covered Beverages or Related Products (or for any such Beverage
Component) in the Territory;

 

  iii. any product that uses any trade dress or any container that (A) is an
imitation, infringement or dilution of, or (B) is likely to be confused with, be
perceived by consumers as confusingly similar to, be passed off as, or cause
dilution of, any trade dress or container in which Company claims a proprietary
right or interest;

 

  iv. any product that (A) uses any trademark or other designation that is an
imitation, counterfeit, copy, infringement or dilution of, or confusingly
similar to any of the Trademarks, or (B) is likely to be passed off in the
Territory as a product of Company because of Bottler’s association with the
business of distributing and selling the Covered Beverages and Related Products;
or

 

  v. any Beverage, Beverage Component, or other beverage product in the
Territory;

provided, however, that Bottler and its Affiliates may produce, manufacture,
prepare, package, distribute, sell, deal in or otherwise use or handle (as
applicable):

 

  (1) Covered Beverages and Related Products, subject to the terms and
conditions of this Agreement and any Related Agreement,

 

  (2) Beverages (including Incubation Beverages), Beverage Components and other
beverage products, if and to the extent (i) required in order for Bottler or any
of its Affiliates to comply with its obligations under any separate written
agreement with Company or any of its Affiliates, , or (ii) otherwise authorized
by Company or any of its Affiliates,

 

  (3)

Beverages, Beverage Components and other beverage products identified on
Schedule 14(a) (“Permitted Beverage Products”), including (A) any Beverages,
Beverage Components and other beverage products as to which Company hereafter
provides prior written consent (which consent will result in the amendment of
Schedule 14(a) to include such approved Beverages, Beverage Components and other
beverage products), and (B) any line extension of a Permitted Beverage

 

Classified - Confidential

 

15



--------------------------------------------------------------------------------

  Product, which, solely for purposes of this Paragraph 14(a)(3), means a
beverage product introduced by the licensor of the Permitted Beverage Product
after the Effective Date, that is identified by the primary trademark that also
identifies the Permitted Beverage Product, together with a modification of such
trademark (i.e., the addition of a prefix, suffix or other modifier used in
conjunction with any such trademark), including a flavor, calorie or other
variation of such Permitted Beverage Product that in the reasonable judgment of
Company is marketed in the same beverage category as the Permitted Beverage
Product, and/or

 

  (4) Beverages, Beverage Components and other beverage products handled,
distributed or sold by Bottler in connection with an ancillary business
identified on Schedule 14(a), including any ancillary business as to which
Company hereafter provides prior written consent (which consent will result in
the amendment of Schedule 14(a) to include such approved ancillary business).
For this purpose, Company will not unreasonably withhold its consent to a
proposed ancillary business that (i) is not directly and primarily involved in
the manufacture, marketing, promotion, distribution or sale of Beverages,
Beverage Components and other beverage products (e.g., sale, lease or servicing
of equipment used in the distribution of beverages to third parties), or
(ii) provides office coffee service to offices or facilities.

b. Not to acquire or hold directly or indirectly through any Affiliate any
ownership interest in any person or entity that engages in the Territory in any
of the activities prohibited under Paragraphs 14(a)(i) – 14(a)(v) (as subject to
the exceptions in Paragraph 14(a)), and not enter into any contract or
arrangement with respect to the management or control of any person or legal
entity that would enable Bottler or any Affiliate of Bottler acting collectively
with such person or legal entity to indirectly engage in the Territory in any of
the activities prohibited under Paragraphs 14(a)(i) – 14(a)(v) (as subject to
the exceptions in Paragraph 14(a)); provided, that Bottler and its Affiliates
will be permitted to acquire and own securities registered pursuant to the
Securities Exchange Act of 1934, as amended, or registered for public sale under
similar laws of a foreign country, of a company that engages in any of the
activities prohibited under Paragraphs 14(a)(i) – 14(a)(v) (as subject to the
exceptions in Paragraph 14(a)), in pension, retirement, annuity, life insurance,
and estate planning accounts, plans and funds administered by Bottler or any of
its Affiliates for the benefit of employees, officers, shareholders or directors
of Bottler or any of its Affiliates, where investment decisions involving such
securities are made by independent outside investment or fund managers that are
not Affiliates of Bottler, so long as such ownership represents a passive
investment and that neither Bottler nor any Affiliate of Bottler in any way,
either directly or indirectly, manages or exercises control of such company,
guarantees any of its financial obligations, consults with, advises, or
otherwise takes any part in its business (other than exercising rights as a
shareholder), or seeks to do any of the foregoing; or

 

Classified - Confidential

 

16



--------------------------------------------------------------------------------

c. Not to use in the Territory any delivery vehicles, cases, cartons, coolers,
vending machines or other equipment bearing Company’s Trademarks in connection
with any line of business in the Territory other than the distribution and sale
of Covered Beverages and Related Products or assign personnel or management
whose primary duties relate to delivery or sales of Covered Beverages or Related
Products in the Territory (other than executive officers of Bottler) to any line
of business in the Territory other than the distribution, promotion, marketing,
and sale of Covered Beverages and Related Products; provided, however, that:

 

  i. any of Bottler’s assets and personnel or management whose primary duties
relate to delivery or sales of Covered Beverages or Related Products within the
Territory may be used in (A) a permitted line of business listed on Schedule
14(c), including any line of business as to which Company hereafter provides
prior written consent, which consent will not be unreasonably withheld by
Company and will result in the amendment of Schedule 14(c) to include such
approved line of business, or (B) a business that is otherwise expressly
permitted under Paragraph 14(a)(1) - (4) (collectively, “Approved Lines of
Business”), and Bottler may engage in Approved Lines of Business anywhere within
(or, as applicable, outside of) Bottler’s Territory without further approvals
from Company; and

 

  ii. Company and Bottler acknowledge that to meet competition Bottler may from
time to time be required to agree to deliver a de minimis volume of
non-alcoholic beverage products and/or other consumable products in the
Territory that would otherwise be prohibited by Paragraph 14(a) or Paragraph
14(c) to certain local, on-premise vending, cafeteria and workplace customers
that offer a contract for the supply of all such beverage and consumable
products that are delivered to a particular location (e.g., a vending machine,
office location, arena, or on premise employee store). In such circumstances,
Bottler agrees to use best efforts to comply with Paragraph 14(a) and Paragraph
14(c); provided however that Company consents to delivery by Bottler of a de
minimis volume of such products to such customers in the Territory to the extent
that, despite Bottler’s best efforts to satisfy customer demand for Covered
Beverages and Related Products consistent with Paragraphs 14(a) and Paragraph
14(c), such customers nonetheless require such delivery by Bottler to meet
competition. For each such instance, if requested by Company, Bottler agrees to
provide to Company such information as may reasonably be requested by Company so
that Company can assess Bottler’s compliance with this Paragraph 14(c)(ii)
(including information regarding the nature of the competitive threat and the
volumes of product involved).

 

Classified - Confidential

 

17



--------------------------------------------------------------------------------

  15. Except as set forth on Schedule 15 or as otherwise permitted under
separate written agreement between Bottler and Company or a Company Affiliate,
Bottler must not adopt or use any name, corporate name, trading name, title of
establishment or other commercial designation or logo that includes the words
“Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any word, name or
designation that is confusingly similar to any of them, or any graphic or visual
representation of the Trademarks or any other Trademark or intellectual property
owned by Company, without the prior written consent of Company, which consent
shall not be unreasonably withheld and will be contingent on Bottler’s
compliance with this Agreement.

 

  16. Bottler, recognizing the important benefit to the Trademarks, to the
successful marketing of the Covered Beverages, Related Products, and to the
Coca-Cola system of a uniform external appearance of the distribution and other
equipment and materials used under this Agreement, agrees to the extent such
Trademarks are utilized by Bottler in the Territory to accept and within a
reasonable period of time apply any new or modified standards adopted and issued
from time to time by Company that are generally applicable, and made available
to Bottler through written, electronic, on-line or other form or media for the
design and decoration of trucks and other delivery vehicles, cases, cartons,
coolers, vending machines and other materials and equipment that bear such
Trademarks and are used in the distribution, promotion, marketing, and sale of
Covered Beverages and Related Products in the Territory. If Company changes such
standards, the new standards will apply to any such assets acquired by Bottler
following notice of the change in standards to the extent Bottler uses the
trademark on such assets in the Territory, and will be applied to such existing
assets in the normal course of Bottler’s business (e.g., trucks would be
repainted consistent with normal maintenance cycles).

 

V. OBLIGATIONS OF BOTTLER RELATIVE TO DISTRIBUTION, SALES, MARKETING,
COMMERCIAL, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

 

  17. Bottler will:

a. make capital expenditures in Bottler’s business of distributing, promoting,
marketing and selling Covered Beverages and Related Products in the Territory as
reasonably required for Bottler to comply with its obligations under this
Agreement, for the organization, installation, operation, maintenance and
replacement within the Territory of such warehousing, distribution, delivery,
transportation, vending equipment, merchandising equipment, and other
facilities, infrastructure, assets, and equipment;

b. buy exclusively from Company (directly or through CCR or another Company
Affiliate) or a Company Authorized Supplier, in accordance with the terms and
conditions of the Finished Goods Supply Agreement, Covered Beverages and Related
Products in the quantities required to satisfy fully the demand for the Covered
Beverages and Related Products in the Territory;

 

Classified - Confidential

 

18



--------------------------------------------------------------------------------

c. budget and expend such funds for its own account for marketing and promoting
the Covered Beverages and Related Products as reasonably required to create,
stimulate and sustain the demand for the Covered Beverages and Related Products
in the Territory, provided that Bottler must use, publish, maintain or
distribute within the Territory only such advertising, marketing, promotional or
other materials relating to the Covered Beverages or the Related Products that
are in accordance with standards adopted and issued by Company from time to time
or that Company has otherwise approved or authorized. Company may agree from
time to time and subject to such terms and conditions as Company stipulates in
each case to contribute financially to Bottler’s marketing programs. Company may
also undertake, at its own expense and independently from Bottler, any
additional advertising, marketing or promotional activities in the Territory
that Company deems useful or appropriate;

d. use all approved means as may be reasonably necessary to meet the continuing
responsibility of Bottler to develop and stimulate and satisfy fully the demand
for Covered Beverages and Related Products within the Territory and maintain the
consolidated financial capacity reasonably necessary to assure that the Bottler
and all Bottler Affiliates will be financially able to perform their respective
duties and obligations under this Agreement;

e. provide to Company each year and review with Company an annual and long range
operating plan and budget for the distribution and sale of Covered Beverages and
Related Products in the Territory, including financials and capital investment
budgets, and, if requested by Company, discuss changes in general management and
senior management of Bottler whose primary duties relate to the distribution and
sale of Covered Beverages and Related Products in the Territory, except to the
extent otherwise prohibited by applicable law;

f. maintain accurate books, accounts and records relating to the purchasing,
distribution, promotion, marketing, and sale of Covered Beverages and Related
Products in the Territory; and

g. provide to Company such operational, financial, accounting, forecasting,
planning and other information, including audited and unaudited financial
statements, income statements, balance sheets, statements of cash flow,
operating metrics, and total and outlet level volume performance for each and
all Covered Beverages and Related Products in the Territory, to the extent, in
the form and manner, and at such times as reasonably required by Company to
determine whether Bottler is performing its obligations under this Agreement,
including Paragraphs 17(a) – 17(d) (the “Financial Information”). The parties
recognize that the Financial Information is critical to the ability of CCR and
Company to maintain, promote, and safeguard the overall performance, efficiency,
and integrity of the customer management, distribution and sales system. Company
will hold the Financial Information provided by Bottler in accordance with the
confidentiality provisions of Paragraph 50 and shall not use such information
for any purpose other than determining compliance with this Agreement or any
Related Agreement.

 

Classified - Confidential

 

19



--------------------------------------------------------------------------------

VI. OBLIGATIONS OF BOTTLER RELATIVE TO THE STORAGE AND HANDLING OF THE COVERED
BEVERAGES AND RELATED PRODUCTS

 

  18. Bottler’s handling, storage, delivery and merchandising of the Covered
Beverages and Related Products supplied to Bottler under the Finished Goods
Supply Agreement must at all times conform to the quality and safety standards
and instructions, including quality, hygienic, environmental and otherwise,
established in writing, including through electronic systems and media, from
time to time by Company and must, in all events, conform with all applicable
food, health, environmental, safety, sanitation and other relevant laws,
regulations and other legal requirements applicable in the Territory.

 

  19. If Company or CCR determines or becomes aware of the existence of any
quality or technical problems relating to Covered Beverages or Related Products
supplied to Bottler under the Finished Goods Supply Agreement, CCR or Company
will immediately notify Bottler by telephone, fax, e-mail or any other form of
immediate communication. CCR or Company may require Bottler to take all
necessary action to recall all of the Covered Beverages or Related Products in
the Territory, or withdraw immediately any such Covered Beverages or Related
Products from the market or the trade, as the case may be. CCR or Company will
notify Bottler by telephone, fax, e-mail or any other form of immediate
communication with written confirmed receipt, of the decision by CCR or Company
to require Bottler to recall Covered Beverages or Related Products in the
Territory or withdraw such Covered Beverages or Related Products from the market
or trade, and Bottler must, upon receipt of such notice, immediately cease
distribution of such Covered Beverages or Related Products in the Territory and
take such other actions as may be required by Company or CCR in connection with
the recall of Covered Beverages or Related Products in the Territory or
withdrawal of such Covered Beverages or Related Products in the Territory from
the market or trade.

 

  20. If Bottler determines or becomes aware of the existence of quality or
technical problems relating to Covered Beverages or Related Products supplied to
Bottler under the Finished Goods Supply Agreement, then Bottler must immediately
notify CCR and Company by telephone, fax, e-mail or any other form of immediate
communication with written confirmed receipt. This notification must include:
(1) the identity and quantities of Covered Beverages or Related Products
involved, including the specific packages, (2) coding data, and (3) all other
relevant data that will assist in tracing such Covered Beverages or Related
Products.

 

  21.

If any withdrawal or recall is caused by quality or technical defects arising
from the manufacture, packaging, storage or shipment of the Covered Beverages or
Related Products or other packaging or materials supplied by Company (directly
or through CCR or another Company Affiliate) or a Company Authorized Supplier
prior to delivery to Bottler, Company,

 

Classified - Confidential

 

20



--------------------------------------------------------------------------------

  CCR, other Company Affiliate or the other Company Authorized Supplier, as the
case may be, will reimburse Bottler for all reasonable expenses incurred by
Bottler in connection with such withdrawal or recall. If any withdrawal or
recall of any Covered Beverage or Related Product supplied to Bottler under the
Finished Goods Supply Agreement is caused by Bottler’s failure to handle the
Covered Beverage or Related Product properly after delivery to Bottler, then
Bottler will bear the reasonable expenses of such withdrawal or recall and
reimburse Company (or CCR or another Company Affiliate) or the Company
Authorized Supplier, as the case may be, for all reasonable expenses incurred in
connection with such withdrawal or recall.

 

  22. Bottler will permit Company, its officers, agents or designees, at all
times upon reasonable request by Company, to enter and inspect the facilities,
equipment and methods used by Bottler, whether directly or incidentally, in or
for the storage and handling of the Covered Beverages and Related Products to be
distributed in the Territory to ascertain whether Bottler is complying with the
terms of this Agreement, including Paragraphs 18 and 19. Bottler will also
provide Company with all the information regarding Bottler’s compliance with the
terms of this Agreement, including Paragraphs 18 and 19, as Company may
reasonably request from time to time.

 

VII. CONDITIONS OF PURCHASE AND SALE

 

  23. Company (directly or through CCR or another Company Affiliate) will
furnish the Covered Beverages and Related Products for sale and distribution in
the Territory in accordance with the pricing terms and other terms and
conditions set forth in the Finished Goods Supply Agreement. Bottler
acknowledges and agrees that Company (directly or through CCR or another Company
Affiliate) reserves the right to establish and revise at any time, in its sole
discretion, the price of the Covered Beverages and Related Products, subject to
the provisions of the Finished Goods Supply Agreement. Bottler further
acknowledges that Company reserves the right to establish and revise at any
time, in its sole discretion, the price of concentrate, beverage base, or any
other constituent part sold by Company to CCR, another Company Affiliate, or any
other Company Authorized Supplier for the manufacture of the Covered Beverages
and Related Products. If Bottler rejects a change in price or the other terms
and conditions contained in any such notice, then Bottler shall so notify CCR
and Company within thirty (30) days of receipt of such notice, and this
Agreement will terminate ninety (90) days after the date of such notification of
rejection of the change by Bottler. The change in price so rejected by Bottler
shall not apply to purchases of Covered Beverages and Related Products by
Bottler during such ninety (90) day period preceding termination. Failure by
Bottler to notify Company and CCR of its rejection of the changes in price or
such other terms and conditions shall be deemed acceptance thereof by Bottler.

 

Classified - Confidential

 

21



--------------------------------------------------------------------------------

  24. Additional terms and conditions of purchase and sale, including
warranties, quantities, shipment, risk of loss and delivery of Covered Beverages
and Related Products are as set forth in the Finished Goods Supply Agreement.

 

VIII. OWNERSHIP AND CONTROL OF BOTTLER

 

  25. Bottler hereby acknowledges the personal nature of Bottler’s obligations
under this Agreement, including with respect to the performance standards
applicable to Bottler, the dependence of the Trademarks on proper quality
control, the level of marketing effort required of Bottler to stimulate and
maintain demand for the Covered Beverages and Related Products in the Territory,
and the confidentiality required for protection of Company’s trade secrets and
confidential information. Bottler represents and warrants to Company that, prior
to execution of this Agreement, Bottler has made available to Company a complete
and accurate list of any of Bottler’s owners that own more than five percent
(5%) of the outstanding securities of Bottler, and/or of any third parties
having a right to, or effective power of, control or management of Bottler.
Bottler covenants and agrees:

a. to inform Company without delay of any changes in the record ownership (or,
if known to Bottler, any change in the Beneficial Ownership) of more than 10% of
the shares of Bottler’s outstanding equity interests in a transaction or series
of related transactions, provided, that if Bottler is subject to the disclosure
and reporting requirements of the Securities Exchange Act of 1934, as amended,
this provision shall not apply; and

b. not to change its legal form of organization without first obtaining the
written consent of Company, which consent will not be unreasonably withheld,
conditioned or delayed. It is understood and agreed that Company will not
withhold its consent unless the change in legal form could reasonably be
expected to affect Bottler’s obligations under this Agreement. For this purpose,
(i) the making of an election to be taxed as a Subchapter S corporation for
federal income tax purposes, or termination of such an election, and/or
(ii) reincorporation in another state within the United States of America, will
not be considered a change in Bottler’s legal form of organization and will not
require Company’s consent.

 

  26. Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company’s bottling, distribution and sales system. Bottler
therefore covenants and agrees:

a. Not to assign, transfer or pledge this Agreement or any interest herein, in
whole or in part, whether voluntarily, involuntarily, or by operation of law
(including by merger or liquidation), or sublicense its rights under this
Agreement, in whole or in part, to any third party or parties, without the prior
written consent of Company; and

b. Not to delegate any material element of Bottler’s performance under this
Agreement, in whole or in part, to any third party or parties without the prior
written consent of Company.

 

Classified - Confidential

 

22



--------------------------------------------------------------------------------

c. Any attempt to take such actions prohibited by this Paragraph 26 without such
consent shall be void and shall be deemed to be a material breach of this
Agreement.

d. Notwithstanding the foregoing, the following shall be expressly permitted
hereunder:

 

  i. Bottler may, after written notice to Company, assign, transfer or pledge
this Agreement or any interest herein, in whole or in part, or delegate any
material element of Bottler’s performance of this Agreement, in whole or in
part, to any wholly-owned Affiliates of Bottler; provided that (a) any such
Affiliate must agree in writing to be bound by and comply with the terms and
conditions of this Agreement, and (b) any such assignment, transfer, pledge or
delegation will not relieve Bottler of any of its obligations under this
Agreement; and

 

  ii. Bottler may engage third party contractors and service providers for the
purpose of receiving services relating to non-core functions (e.g., back-office
administrative services, HR, payroll, information technology services and
similar services); provided that (i) Bottler will retain full responsibility to
Company for all of Bottler’s obligations under this Agreement; and (ii) Bottler
may not subcontract core functions (i.e., market/customer facing functions)
without the prior consent of Company.

 

IX. TERM OF AGREEMENT

 

  27. This Agreement will commence on the Effective Date and continue for an
initial period of ten (10) years (the “Initial Term”), unless earlier terminated
pursuant to the provisions of Paragraph 23, Article X (Commercial
Impracticability and Force Majeure), Article XI (Termination for Defined Events)
or Article XII (Deficiency Termination).

 

  28. Bottler may elect not to renew this Agreement upon expiration of the
Initial Term or any Additional Term by providing CCR and Company with written
notice of its intention at least one year prior to expiration of the Initial
Term or any Additional Term, as the case may be.

 

  29. Unless Bottler has given notice of its intention not to renew as provided
in Paragraph 28, or this Agreement has otherwise been earlier terminated as
provided in Paragraph 23, Article X (Commercial Impracticability and Force
Majeure), Article XI (Termination for Defined Events) or Article XII (Deficiency
Termination), the then effective term of this Agreement will automatically renew
for successive additional terms of ten (10) years each (each an “Additional
Term”).

 

Classified - Confidential

 

23



--------------------------------------------------------------------------------

X. COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

 

  30. With respect to any one or more Covered Beverages and Related Products
supplied to Bottler under the Finished Goods Supply Agreement (the “Affected
Products”) and the Territory or any portion thereof (the “Affected Territory”),
as applicable, the obligation of Company (including any of its Affiliates) or
Company Authorized Supplier to supply Affected Products to Bottler and Bottler’s
obligation to purchase Affected Products from Company, its Affiliates, or a
Company Authorized Supplier and to distribute, promote, market, and sell the
Affected Products in accordance with the terms of this Agreement shall be
suspended during any period when there occurs a change in applicable laws,
regulations or administrative measures (including any government permission or
authorization regarding customs, health or manufacturing, and further including
the withdrawal of any government authorization required by any of the parties to
carry out the terms of this Agreement), or issuance of any judicial decree or
order binding on any of the parties hereto, in each case in such a manner as to
render unlawful or commercially impracticable: (i) the importation of any
essential ingredients of the Affected Products, which cannot be produced in
quantities sufficient to satisfy the demand therefor in the Territory by
existing Company (including any of its Affiliates) or Company Authorized
Supplier facilities in the United States; (ii) the manufacture and distribution
of Affected Products to Bottler; or (iii) Bottler’s distribution, promotion,
marketing and sale of Affected Products within the Affected Territory. To the
extent that Bottler is unable to perform its obligations as a consequence of any
of the contingencies set forth in this Paragraph 30, and for the duration of
such inability, Company (including any of its Affiliates) and Company Authorized
Suppliers shall be relieved of their respective obligations under the Finished
Goods Supply Agreement. If any of the contingencies set forth in this Paragraph
30 persists so that either party’s obligation to perform is suspended for a
period of two (2) years or more, the other party may upon written notice
terminate this Agreement and any Related Agreements with regard to the Affected
Products and the Affected Territory, as applicable, without paying any
compensation or other liability for damages.

 

  31. Neither Company (including any of its Affiliates or any Company Authorized
Supplier) nor Bottler shall be liable for or be subject to any claim for breach
or termination as the result of a failure to perform any of their respective
obligations under this Agreement if and to the extent that such failure is
caused by or results from a Force Majeure Event; provided, however:

 

  i. The party claiming the excuse afforded by this Paragraph 31 must use
commercially reasonable efforts to comply with any excused obligations under
this Agreement that are impaired by such Force Majeure Event; and

 

  ii.

If Bottler is the party claiming the excuse afforded by this Paragraph 31, to
the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event with respect to all or any portion of
the Territory within: (i) three (3) months from the date of the occurrence of
the Force Majeure Event, then Company shall have the right (but not the
obligation) upon not less than one (1) month prior written notice to suspend
this Agreement and Related Agreements within the affected parts of the Territory
(or the entire Territory to the extent affected by such event) during the period
of time that such Force Majeure Event

 

Classified - Confidential

 

24



--------------------------------------------------------------------------------

  results in Bottler being unable to perform its obligations under this
Agreement; and (ii) two (2) years from the date of occurrence of the Force
Majeure Event, then Company shall have the right to terminate this Agreement and
Related Agreements as to the affected portion of the Territory. During the
period of any such suspension, Company or any third party designated by Company
shall have the right to market, promote, sell, and distribute Covered Beverages
and Related Products, and otherwise exercise Bottler’s rights and perform
services otherwise required of Bottler under this Agreement and Related
Agreements within any such affected portion of the Territory, without any
obligation to account to Bottler for profits from the distribution of Covered
Beverages and Related Products in the Territory that are not distributed by
Bottler.

 

  iii. “Force Majeure Event” means any:

 

  (i) strike, blacklisting, boycott or sanctions imposed by a sovereign nation
or supra-national organization of sovereign nations, however incurred; or

 

  (ii) act of God, force majeure, public enemies, embargo, quarantine, riot,
insurrection, a declared or undeclared war, state of war or belligerency or
hazard or danger incident thereto.

 

XI. TERMINATION FOR DEFINED EVENTS

 

  32. This Agreement will terminate immediately without any liability on the
part of CCR or Company for damages if any of the following events occur:

a. Bottler files a voluntary petition or consents to an involuntary petition for
bankruptcy under any Chapter of Title 11 of the United States Code, as amended,
or under any other federal insolvency law which presently exists or may exist
hereafter; Bottler voluntarily commences any bankruptcy, insolvency, assignment
for the benefit of creditors proceeding, case, or suit or consents to such a
proceeding, case or suit under the laws of any state, commonwealth or territory
of the United States or any country, kingdom or commonwealth not governed by the
United States; an involuntary petition for bankruptcy, insolvency, assignment
for the benefit of creditors, proceeding, case or suit under the laws of any
state, territory or commonwealth of the United States or any country,
commonwealth or kingdom not governed by the United States is filed against
Bottler and such a proceeding, suit or case is not dismissed within sixty
(60) days after the commencement of such a proceeding, case or suit or the order
of dismissal is appealed and stayed; Bottler makes an assignment for the benefit
of creditors, deed of trust for the benefit of creditors or makes an arrangement
or composition with creditors; a receiver or trustee for Bottler or for any
interest in Bottler’s business is appointed and such order or decree appointing
the receiver or trustee is not vacated, dismissed or discharged within sixty
(60) days after such appointment or such order or decree is appealed and stayed;

 

Classified - Confidential

 

25



--------------------------------------------------------------------------------

b. Any of Bottler’s equipment or facilities are subject to attachment, levy or
other final process for more than twenty (20) days or any of its equipment or
facilities is noticed for judicial or non-judicial foreclosure sale and such
attachment, levy, process or sale would materially and adversely affect
Bottler’s ability to fulfill its obligations under this Agreement;

c. Bottler becomes insolvent or ceases to conduct its operations relating to the
distribution and sale of Covered Beverages and Related Products in the Territory
in the normal course of business; or

d. Any Bottler’s Contract, Bottler’s Bottle Contract, or Master Bottle Contract
(as the case may be) for Coca-Cola, listed on Schedule 32(d), or any other
Comprehensive Beverage Agreement, between Company and Bottler or their
respective Affiliates is terminated by Company under provisions that permit
termination without damages due to Bottler’s breach or default, unless Company
agrees in writing that this Paragraph 32(d) will not be applied by Company to
such termination.

 

XII. DEFICIENCY TERMINATION

 

  33. In addition to the events of default and remedy described in Paragraph 32,
Company may also terminate this Agreement, subject to the requirements of
Paragraph 34, if any of the following events of default occur:

a. Bottler fails to make timely payment for Covered Beverages or Related
Products, or of any other material debt owing to Company;

b. The condition of the facilities or equipment used by Bottler in distributing
or selling the Covered Beverages and Related Products within the Territory fails
to meet the sanitary standards reasonably established by Company;

c. Bottler fails to handle the Covered Beverages or Related Products supplied to
Bottler under the Finished Goods Supply Agreement in strict conformity with such
standards and instructions as Company may reasonably establish;

d. Bottler or any Affiliate of Bottler engages in any of the activities
prohibited under Paragraph 14;

e. Bottler fails to comply with its obligations under Paragraph 17; or

 

Classified - Confidential

 

26



--------------------------------------------------------------------------------

f. Bottler breaches in any material respect any of Bottler’s other material
obligations under this Agreement. Company may either: (i) exercise its right to
terminate under this Paragraph 33 (subject to Paragraph 34), or (ii) pursue any
rights and remedies (other than termination) against Bottler with respect to any
such event of default.

 

  34. Upon the occurrence of any of the events of default enumerated in
Paragraph 33, Company will give Bottler written notice of default. Within sixty
(60) days of receipt of such notice, Bottler will provide Company with a written
proposed plan for corrective action, which plan must provide for correction of
all issues identified in the notice of default within one year or less. Company
will negotiate in good faith with Bottler the terms of the corrective action
plan. If Company and Bottler fail to agree on a corrective action plan within
sixty (60) days of Bottler’s tender of such plan, Bottler must cure the default
described in such notice within one year of receipt of the notice of default. If
Bottler fails to implement the agreed corrective action plan to Company’s
reasonable satisfaction within the time period specified by the corrective
action plan, or, if the parties fail to agree to a corrective action plan and
Bottler does not cure within one year of receipt of notice of default, the
default will be deemed not to have been cured within such period, and Company
may, by giving Bottler further written notice to such effect, terminate this
Agreement, suspend sales of Covered Beverages and Related Products to Bottler
and require Bottler to cease distribution of Covered Beverages and Related
Products in the Territory. The provisions of this Paragraph 34 will not limit
Company’s right to pursue remedies other than termination under Paragraph 33. In
the case of a breach by Bottler or one of its Affiliates of its obligations
under this Agreement (other than a Product Quality Issue), such breach will be
deemed to be cured for purposes of this Paragraph 34 if Bottler (or its
Affiliate) has terminated the acts or omissions described in such notice of
breach, and has taken reasonable steps under the circumstances to prevent the
recurrence of such breach. In the case of a Product Quality Issue, Bottler shall
have a period of sixty (60) days within which to cure the default, including, at
the instruction of Company, and at Bottler’s expense, by the prompt withdrawal
from the market and destruction of any affected Finished Product. If the Product
Quality Issue has not been cured within such sixty (60) day period, Company (or
the Company Authorized Supplier) may suspend sales of Covered Beverages and
Related Products to Bottler for distribution and sale in the Territory under
this Agreement. During such second sixty (60) day cure period, Company may
supply, or cause or permit others to supply, Covered Beverages and Related
Products in the Territory. If such Product Quality Issue has not been cured
during the second sixty (60) day cure period, then Company may terminate this
Agreement by giving Bottler written notice thereof. “Product Quality Issue”
means a breach of Paragraph 18 or Paragraph 19 caused by a product quality issue
involving the Covered Beverages or Related Products that results from the gross
negligence or willful misconduct of Bottler and that materially and adversely
affects one or more of the Trademarks.

 

Classified - Confidential

 

27



--------------------------------------------------------------------------------

XIII. OTHER CONSEQUENCES OF TERMINATION

 

  35. Upon the expiration without renewal or earlier termination of this
Agreement and thereafter:

a. Bottler must not distribute or sell the Covered Beverages or Related Products
supplied to Bottler under the Finished Goods Supply Agreement or make any use of
the Trademarks, Finished Product or advertising, marketing or promotional
material used or which are intended for use by Bottler in connection with the
distribution and sale of the Covered Beverages or Related Products within the
Territory;

b. Bottler must promptly eliminate all references in the Territory to CCR,
Company, the Covered Beverages, the Related Products, and the Trademarks from
the premises, delivery vehicles, vending machines, coolers and other equipment
of Bottler located in the Territory and from all business stationery used in the
Territory and all written, graphic, electromagnetic, digital or other
advertising, marketing or promotional material used in the Territory or
maintained by Bottler for use in the Territory, and Bottler must not hold forth
in any manner whatsoever that Bottler has any connection with CCR, Company, the
Covered Beverages, the Related Products or the Trademarks relating to the sale
and distribution of Covered Beverages and Related Products in the Territory
relating to the sale and distribution of Covered Beverages and Related Products
in the Territory;

c. Company may, at Company’s option, require Bottler to promptly deliver to
Company, CCR or a third party, in accordance with such instructions as Company
may give, all of the Covered Beverages and Related Products, and marketing,
advertising or promotional materials for the Covered Beverages and Related
Products still in Bottler’s possession or under its control, in each case that
were to be distributed, sold or used exclusively in the Territory, and Company
will, upon delivery thereof pursuant to such instructions, pay to Bottler a sum
equal to the reasonable market value of such supplies or materials, provided
that Company will accept and pay for only such supplies or materials as are in
first class and usable condition; and provided further that all marketing,
advertising and promotional materials bearing the name of Bottler for use
exclusively in the Territory and any such supplies and materials which are unfit
for use according to Company’s standards will be destroyed by Bottler without
cost to Company; and

d. All rights and obligations under this Agreement, whether specifically set out
or whether accrued or accruing by use, conduct or otherwise, will expire, cease
and end, excepting (i) all provisions concerning the obligations of Bottler as
set forth in Paragraph 39, (ii) all claims for amounts due and payable by one
party to the other under the terms of this Agreement as of the date of
termination, and (iii) each of the Paragraphs in Article XIV (General
Provisions), all of which will continue in full force and effect, provided
always that this provision will not affect any rights any party may have against
the other in respect of any claim for nonpayment of any debt or account owed by
Bottler to CCR, Company or Company Authorized Suppliers or by CCR or Company to
Bottler.

 

Classified - Confidential

 

28



--------------------------------------------------------------------------------

XIV. GENERAL PROVISIONS:

 

  36. CCR and Company may assign any of their respective rights and delegate all
or any of their respective duties or obligations under this Agreement to one or
more of Company or Company Affiliates provided, however, that any such
delegation will not relieve CCR or Company from any of their respective
contractual obligations under this Agreement.

 

  37. Company reserves and has the sole and exclusive right and responsibility
to institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Covered Beverages and Related Products, and to defend
any action affecting these matters. At the request of Company, Bottler will
render reasonable assistance in any such action, including, if requested to do
so in the sole discretion of Company, allowing Bottler to be named as a party to
such action. However, no financial burden will be imposed on Bottler for
rendering such assistance. Bottler shall not have any claim against CCR or
Company as a result of such proceedings or action or for any failure to
institute or defend such proceedings or action. Bottler must promptly notify CCR
and Company of any litigation or proceedings instituted or threatened against
Bottler affecting these matters. Bottler must not institute any legal or
administrative proceedings against any third party which may affect the
interests of Company in the Trademarks without the prior written consent of
Company, in its sole discretion.

 

  38. Bottler will consult with CCR and Company on all product liability claims,
proceedings or actions brought against Bottler in connection with the Covered
Beverages or Related Products supplied to Bottler under the Finished Goods
Supply Agreement and will take such action with respect to the defense of any
such claim or lawsuit as CCR or Company may reasonably request in order to
protect the interests of Company in the Covered Beverages and Related Products
or the goodwill associated with the Trademarks.

 

  39.

CCR and Company will indemnify, protect, defend and hold harmless each of
Bottler and their Affiliates, directors, officers, employees, shareholders,
owners and agents, from and against all claims, liabilities, losses, damages,
injuries, demands, actions, causes of action, suits, proceedings, judgments and
expenses, including reasonable attorneys’ fees, court costs and other legal
expenses (collectively, “Losses”), to the extent arising from, connected with or
attributable to: (a) Company’s or CCR’s (or another Company Affiliate’s)
manufacture or handling of the Covered Beverages or Related Products; (b) the
breach by Company or CCR of any provision this Agreement; (c) Bottler’s use, in
accordance with this Agreement and Company guidelines respecting use of Company
intellectual property, of the Trademarks or of package labels, POS materials and
other local marketing and merchandising materials supplied by Company or CCR in
conjunction with the distribution and sale of the Covered Beverages or Related
Products; or (d) the inaccuracy of any warranty or representation made by
Company or CCR herein or in connection herewith. None of the above indemnities
shall require Company to indemnify, protect, defend or hold harmless any
indemnitee with respect to any claim to the extent such claim arises from, is
connected with or is attributable to the negligence or willful misconduct of
such indemnitee. Bottler will indemnify, protect, defend and hold harmless each
of Company and its Affiliates, directors, officers, employees,

 

Classified - Confidential

 

29



--------------------------------------------------------------------------------

  shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s handling,
distribution, promotion, marketing, and sale of the Covered Beverages or Related
Products supplied to Bottler under the Finished Goods Supply Agreement (except
to the extent caused by Company’s, CCR’s or another Company Affiliate’s
manufacture or handling of the Covered Beverages or Related Products); (b) the
breach by Bottler of any provision of this Agreement; or (c) the inaccuracy of
any warranty or representation made by Bottler herein or in connection herewith.
None of the above indemnities shall require Bottler to indemnify, protect,
defend or hold harmless any indemnitee with respect to any claim to the extent
such claim arises from, is connected with or is attributable to the negligence
or willful misconduct of such indemnitee. No party will be obligated under this
Paragraph 39 to indemnify the other parties for Losses consisting of lost
profits or revenues, loss of use, or similar economic loss, or for any indirect,
special, incidental, consequential or similar damages (“Consequential Damages”)
arising out of or in connection with the performance or non-performance of this
Agreement (except to the extent that an indemnified third party claim asserted
against a party includes Consequential Damages).

 

  40. Bottler shall obtain and maintain a policy of insurance with insurance
carriers in such amounts and against such risks as would be maintained by a
similarly situated company of a similar size and giving full and comprehensive
coverage both as to amount and risks covered in respect of matters referred to
in Paragraph 39 (including Bottler’s indemnity of Company and CCR contained
therein) and shall on request produce evidence satisfactory to CCR and Company
of the existence of such insurance. Compliance with this Paragraph 40 will not
limit or relieve Bottler from its obligations under Paragraph 39. In addition,
Bottler will satisfy the insurance requirements specified on Schedule 40.

 

  41. CCR, Company and Bottler recognize that incidents may arise in connection
with this Agreement which can threaten the reputation and business of Bottler
and/or negatively affect the good name, reputation and image of CCR, Company or
the Trademarks. In order to address such incidents, including any questions of
quality of the Covered Beverages or Related Products that may occur, Bottler
will designate and organize an incident management team and inform CCR and
Company of the members of such team. Bottler further agrees to cooperate fully
with CCR, Company and such third parties as Company may designate and coordinate
all efforts to address and resolve any such incident consistent with procedures
for crisis management that may be issued to Bottler by CCR or Company from time
to time.

 

  42. If any provision of this Agreement is or becomes legally ineffective or
invalid, the validity or effect of the remaining provisions of this Agreement
shall not be affected; provided that the invalidity or ineffectiveness of the
said provision shall not prevent or unduly hamper performance hereunder or
prejudice the ownership or validity of the Trademarks.

 

Classified - Confidential

 

30



--------------------------------------------------------------------------------

  43. As to all matters and things herein mentioned, the parties agree:

a. This Agreement sets forth the entire agreement among Company, CCR and Bottler
with respect to the subject matter hereof, and all prior understandings,
commitments or agreements relating to such matters among the parties or their
predecessors-in-interest are of no force or effect and are cancelled hereby;
provided, however, that any written representations made by Bottler upon which
CCR or Company relied in entering into this Agreement shall remain binding upon
Bottler to the extent identified on Schedule 43(a);

b. any waiver, amendment or modification of this Agreement or any of its
provisions, and any notices given or consents made under this Agreement shall
not be binding upon Bottler, CCR, or Company unless made in writing, signed by
an officer or other duly qualified and authorized representative of each, and
personally delivered or sent by telegram, telex or certified mail, or a duly
qualified and authorized freight courier to an officer or other duly qualified
and authorized representative of the other parties and will be deemed to be
given on the date such notice is dispatched, such hand delivery is effected,
such registered letter is mailed, or such couriered delivery is dispatched. Such
written notices must be addressed to the last known address of the party
concerned. Each party will promptly advise the other party of any change in its
address.

c. This Agreement does not affect in any way the respective rights and
obligations of the parties under existing agreements between and among any of
Company, Bottler and any of their respective Affiliates, and each such agreement
will continue in full force and effect in accordance with its respective terms.
The termination of this Agreement will not cause the termination of any of such
existing agreements between Company (or any of its Affiliates) and Bottler (or
any of its Affiliates), including those contracts on Exhibit D.

 

  44. Failure of CCR, Company or Bottler (including any of their respective
Affiliates) to exercise promptly any right herein granted, or to require strict
performance of any obligation undertaken herein by the other party, shall not be
deemed to be a waiver of such right or of the right to demand subsequent
performance of any and all obligations herein undertaken by Bottler, CCR or by
Company.

 

  45. Bottler is an independent contractor and is not an agent of, or a partner
or joint venturer with, CCR or Company. Each of CCR, Company and Bottler agrees
that it will neither represent, nor allow itself to be held out as an agent of,
or partner or joint venturer with the other (including any of its Affiliates).
Bottler and Company do not intend to create, and this Agreement shall not be
construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship. Each party covenants and agrees never to assert that a
partnership or joint venture exists or has been created under or in connection
with this Agreement and the Related Agreements. There is no partnership, joint
venture, agency, or any form of fiduciary relationship existing between Bottler
and Company, but if it there is determined or found to be a partnership, joint
venture, or agency, then Bottler and Company expressly disclaim all fiduciary
duties that might otherwise exist under applicable law.

 

Classified - Confidential

 

31



--------------------------------------------------------------------------------

  46. The headings herein are solely for the convenience of the parties and
shall not affect the interpretation of this Agreement. As used in this
Agreement, the phrase “including” means “including, without limitation” in each
instance. References in this Agreement to Paragraphs are to the respective
Paragraphs of this Agreement, and references to Exhibits and Schedules are to
the respective Exhibits and Schedules to this Agreement.

 

  47. The parties may execute this Agreement in counterparts, each of which is
deemed an original and all of which only constitute one original.

 

  48. If Bottler’s signature or acknowledgment is required or requested with
respect to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by CCR or Company or takes such other action as may be
indicated by CCR or Company, Bottler shall be deemed to have signed or
acknowledged the document to the same extent and with the same effect as if
Bottler had signed the document manually; provided, however, that no such
signature or acknowledgment shall amend, conflict with, or vary the terms and
conditions of this Agreement. Bottler acknowledges and agrees that Bottler has
the ability and knowledge to print information delivered to Bottler
electronically, or otherwise knows how to store that information in a way that
ensures that it remains accessible to Bottler in an unchanged form.

 

  49. This Agreement shall be interpreted, construed and governed by and in
accordance with the laws of the State of Georgia, United States of America,
without giving effect to any applicable principles of choice or conflict of
laws, as to contract formation, construction and interpretation issues, and the
federal trademark laws of the United States of America as to trademark matters.
The parties agree that any lawsuit commenced in connection with, or in relation
to, this Agreement shall be brought in a United States District Court, if there
is any basis for federal court jurisdiction. If the party bringing such action
reasonably concludes that federal court jurisdiction does not exist, then the
party may commence such action in any court of competent jurisdiction.

 

  50.

In the performance of this Agreement, each party may disclose to the other party
certain Proprietary Information. The Proprietary Information of the Disclosing
Party will remain the sole and exclusive property of the Disclosing Party or a
third party providing such information to the Disclosing Party. The disclosure
of the Proprietary Information to the Receiving Party does not confer upon the
Receiving Party any license, interest, or right of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement. At
all times and notwithstanding any termination or expiration of this Agreement or
any amendment hereto, the Receiving Party agrees that it will hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing Party. The
Receiving Party will only permit access to the Proprietary Information of the
Disclosing Party to those of its or its Affiliates’ employees or authorized
representatives having a need to know and who have signed confidentiality
agreements or are otherwise bound by confidentiality obligations at least as
restrictive as those contained in this Agreement (including external auditors,
attorneys and consultants). The Receiving Party will be responsible to the
Disclosing Party for any third party’s use and disclosure of the Proprietary
Information that the Receiving Party provides to such third party in accordance

 

Classified - Confidential

 

32



--------------------------------------------------------------------------------

  with this Agreement. The Receiving Party will use at least the same degree of
care it would use to protect its own Proprietary Information of like importance,
but in any case with no less than a reasonable degree of care, including
maintaining information security standards specific to such information as set
forth in this Agreement.

If the Receiving Party is required by a Governmental Authority or applicable law
to disclose any of the Proprietary Information of the Disclosing Party, the
Receiving Party will (i) first give written notice of such required disclosure
to the Disclosing Party (to the extent permitted by applicable law), (ii) if
requested by the Disclosing Party, use reasonable efforts to obtain a protective
order requiring that the Proprietary Information to be disclosed be used only
for the purposes for which disclosure is required, (iii) if requested by the
Disclosing Party, take reasonable steps to allow the Disclosing Party to seek to
protect the confidentiality of the Proprietary Information required to be
disclosed, and (iv) disclose only that part of the Proprietary Information that,
after consultation with its legal counsel, it determines that it is required to
disclose.

Each Party will immediately notify the other Party in writing upon discovery of
any loss or unauthorized use or disclosure of the Proprietary Information of the
other Party.

The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement. Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

Neither Party will communicate any information to the other Party in violation
of the proprietary rights of any third party.

Upon the earlier of (a) termination of this Agreement, (b) upon written request
of the Disclosing Party, or (c) when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party, either: (i) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (ii) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements. Notwithstanding the foregoing, each party’s
counsel may retain one copy of documents and communications between the Parties
as necessary for archival purposes or regulatory purposes.

 

  51. Company consents to the grant of rights by CCR to Bottler provided for
under this Agreement, subject to CCR and Bottler’s acceptance of and agreement
to the terms and conditions set forth in this Agreement.

 

Classified - Confidential

 

33



--------------------------------------------------------------------------------

  52. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person or entity, other than the parties to this Agreement
and their successors and permitted assigns, any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler, CCR and Company.

 

  53. The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

[Signatures on following pages]

 

Classified - Confidential

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and CCR at Atlanta, Georgia, and Bottler at
Charlotte, North Carolina have caused these presents to be executed in
triplicate by the duly authorized person or person in their behalf on the dates
indicated below.

 

THE COCA-COLA COMPANY By:   /s/ J. Alexander M. Douglas, Jr.   Authorized
Representative Date:     COCA-COLA REFRESHMENTS USA, INC. By:   /s/ J. Alexander
M. Douglas, Jr.   Authorized Representative Date:     COCA-COLA BOTTLING CO.
CONSOLIDATED By:   /s/ Umesh Kasbekar   Authorized Representative Date:    

[Signature Page to Comprehensive Beverage Agreement]



--------------------------------------------------------------------------------

Exhibit A

Covered Beverages

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

caffeine free Diet Coke

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Diet Barq’s

DASANI

DASANI Plus

Fanta

Fanta Zero

Fresca

Full Throttle

Mello Yello

Mello Yello Zero

PiBB Xtra

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch

 

Classified - Confidential



--------------------------------------------------------------------------------

FUZE

FUZE Tea

FUZE Juices

FUZE Refreshments

FUZE slenderize

Glacéau Vitaminwater

Glacéau Vitaminwater Energy

Glacéau Vitaminwater Zero

Glacéau Smartwater

Glacéau Fruitwater

NOS

NOS ACTIVE

NOS ZERO

POWERADE

POWERADE ZERO

The following Multiple Route To Market Beverages only in the specifically
identified SKUs, packages, calorie and other variations of each such Beverage:

All flavors of Minute Maid® Juices To Go in the following package
configurations: 15.2 fl. oz. (i.e., 450 ML) PET bottles, 10 fl. oz. PET bottles
sold in 24-count multi-packs, 12 fl. oz. PET bottles, and 11.5 fl. oz. cans.

All flavors of Minute Maid® Refreshment (cold fill) in the following package
configurations: 2L PET bottles, 12 fl. oz. cans, 20 fl. oz. PET bottles, 16 fl.
oz. PET bottles, 500 ml PET bottles.

Gold Peak (hot fill) in the following package configurations: 18.5oz PET bottles
single serve, 500ml PET bottles six-pack, and 64 ounce (1.89 L) PET bottles.

All flavors of Honest Tea and Honest Ade in 16.9 ounce and 59 ounce PET bottles.

 

Classified - Confidential



--------------------------------------------------------------------------------

EXHIBIT B

Trademarks

All trademarks whether owned by Company, licensed by Company or otherwise
authorized and approved for use by Company to identify a Covered Beverage or
Related Product identified on Exhibit A or Exhibit F, including any amendments
thereto, including:

Coca-Cola

Coca-Cola (Red Disk Icon)

Coca-Cola (Script)

Coke

Coca-Cola Bottle (2D symbol and 3D shape)

Dynamic Ribbon

Diet Coke

Coca-Cola Zero

Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Delaware Punch

Fanta

Fanta Zero

Fresca

Full Throttle

Mello Yello

Mello Yello Zero

PiBB

PiBB Xtra

PiBB Zero

Seagram’s

Sprite

SPRITE Bottle (2D symbol and 3D shape)

Sprite Zero

TaB

VAULT

VAULT Zero

DASANI

DASANI Plus

DASANI Drops

FUZE

FUZE Drops

FUZE slenderize

FUZE Refreshments

 

Classified - Confidential



--------------------------------------------------------------------------------

Gold Peak

Glacéau Vitaminwater

Glacéau Vitaminwater Energy

Glacéau Vitaminwater Zero

Glacéau Vitaminwater Zero Drops

Glacéau Smartwater

Glacéau Fruitwater

Honest Ade

Honest Tea

Minute Maid

Minute Maid Drops

Minute Maid Juices to Go

NOS

NOS ACTIVE

NOS ZERO

POWERADE

POWERADE MOUNTAIN BERRY BLAST

POWERADE ZERO

POWERADE ZERO DROPS

 

Classified - Confidential



--------------------------------------------------------------------------------

EXHIBIT C

Territory

 

State

  

County

  

Sales Center

  

Description

Tennessee    Carter    Johnson City    All locations in the western portion of
Carter County divided by a line that originates at a point one (1) mile north of
the Watauga River (82°17’59.365”W 36°23’4.453”N) on the Carter and Washington
county line extending in an easterly direction maintaining a one (1) mile
distance from the Watauga River to a point where said line would intersect with
and north projected line from Holly Lane, Elizabethton (82°14’10.865”W
36°22’12.096”N). Thence in a south-easterly direction on Holly Lane to a point
where the southerly project Holly Lane would intersect with the Elizabethton
southern city limits (82°13’30.05”W 36°19’45.789”N). Then in a southerly
direction to the intersection of Carter, Mitchell, and Unicoi counties.
Tennessee    Greene    Johnson City    All locations in the eastern portion of
Greene County divided by a line that originates at the intersection of Stanley
Valley Road and US Hwy 11 W (82°57’3.262”W 36°27’13.044”N) in Hawkins County,
Tennessee south-south-easterly to the Bernard Road underpass on Interstate 81
(82°51’32.102”W 36°18’32.783”N). Thence south-easterly to the Chuckey Ruritan
Road underpass on US Hwy 11 E/Andrew Johnson Hwy (82°42’19.548”W 36°13’6.34”N).
Thence south-easterly to the intersection of Chuckey Hwy and Campbell Circle
(82°42’1.85”W 36°12’43.66”N). Thence southerly from said point to the
intersection of Chuckey Hwy and Campbell Circle (82°42’1.85”W 36°12’43.66”N).
Thence south-south-easterly to the intersection of Erwin Hwy and Chuckey Pike in
Greene County (82°40’51.944”W 36°8’26.757”N). Thence directly east to a point
along the Greene and Washington county line (82°38’28.878”W 36°8’26.757”N).
Tennessee    Hawkins    Johnson City    All locations in the eastern portion of
Hawkins County divided by a line that originates at the Hawkins and Hancock
county line directly north of the intersection of Stanley Valley Road and US Hwy
11 W (82°57’3.262”W 36°27’13.044”N). Thence southerly to said intersection.
Thence in a south-south-easterly direction to the intersection of the Kenneytown
Road underpass on Interstate 81 (82°52’38.531”W 36°18’0.987”N) in Greene County,
Tennessee.

 

Classified - Confidential



--------------------------------------------------------------------------------

State

  

County

  

Sales Center

  

Description

Tennessee    Sullivan    Johnson City    All locations in the southwestern
portion of Sullivan County divided by a line that originates at the intersection
of Sullivan and Hawkins Counties and US Hwy 11/W. Stone Drive (82°36’54.004”W
36°33’15.506”N). Thence in an easterly direction along, and included all address
on, US Hwy 11/W. Stone Drive to the intersection of US Hwy 11/E. Stone Drive and
State Hwy 93/John B. Dennis Hwy (82°30’32.523”W 36°32’41.634”N). Thence in a
south-easterly direction to the Sullivan and Washington county line at the
intersection of the South Fork Holston River and Watauga River in Boone Lake
(82°25’17.747”W 36°26’50.137”N). Tennessee    Unicoi    Johnson City    All
locations within Unicoi County Tennessee    Washington    Johnson City    All
locations within Washington County Tennessee    Cocke    Morristown    All
locations within Cocke County Tennessee    Grainger    Morristown    All
locations in the eastern portion of Grainger County divided by a line that
originates at a point (83°29’48.781””W 36°21’43.402””N) on the Grainger and
Claiborne county line directly north of the intersection of State Hwy 131 and
Puncheon Creek Road (83°29’48.396””W 36°20’8.04””N) extending directly south to
said intersection. Thence in a south- westerly direction to the intersection of
Rutledge Pike/US Hwy 11 W and Henry Clark Lane (83°34’31.127””W
36°15’27.121””N). Thence in a south-easterly direction to the intersection of
State Hwy 92 and the Grainger and Jefferson county line (83°30’15.409””W
36°10’7.668””N). Tennessee    Greene    Morristown    All locations in the
western portion of Greene County divided by a line that originates at the
intersection of Stanley Valley Road and US Hwy 11 W (82°57’3.262”W
36°27’13.044”N) in Hawkins County, Tennessee south-south-easterly to the Bernard
Road underpass on Interstate 81 (82°51’32.102”W 36°18’32.783”N). Thence
south-easterly to the Chuckey Ruritan Road underpass on US Hwy 11 E/Andrew
Johnson Hwy (82°42’19.548”W 36°13’6.34”N). Thence south-easterly to the
intersection of Chuckey Hwy and Campbell Circle (82°42’1.85”W 36°12’43.66”N).
Thence southerly from said point to the intersection of Chuckey Hwy and Campbell
Circle (82°42’1.85”W 36°12’43.66”N). Thence south-south-easterly to the
intersection of Erwin Hwy and Chuckey Pike in Greene County (82°40’51.944”W
36°8’26.757”N). Thence directly east to a point along the Greene and Washington
county line (82°38’28.878”W 36°8’26.757”N). Tennessee    Hamblen    Morristown
   All locations within Hamblen County Tennessee    Hancock    Morristown    All
locations within Hancock County Tennessee    Hawkins    Morristown    All
locations in the western portion of Hawkins County divided by a line that
originates at the Hawkins and Hancock county line directly north of the
intersection of Stanley Valley Road and US Hwy 11 W (82°57’3.262”W
36°27’13.044”N). Thence southerly to said intersection. Thence in a
south-easterly direction to the intersection of the Bernard Road underpass on
Interstate 81 (82°51’32.102”W 36°18’32.783”N) in Greene County, Tennessee.

 

Classified - Confidential



--------------------------------------------------------------------------------

State

  

County

  

Sales Center

  

Description

Tennessee    Jefferson    Morristown    All locations in the eastern portion of
Jefferson County divided by a line that originates at the intersection of
Grainger, Jefferson, and Knox counties extending directly south to US Hwy 11 E
(83°40’2.429”W 36°4’3.225”N). Thence southwesterly to the intersection of
Jefferson, Sevier, and Knox counties. Tennessee    Sevier    Morristown    All
locations in the eastern portion of Sevier County divided by a line that
originates on the Jefferson and Sevier county line at the western most
intersection of Sims Road and said county lines (83°25’44.781””W
35°55’30.114””N) south-easterly to the intersection of Newport Hwy/US 411 and
Fairgarden Road (83°24’56.8””W 35°54’21.211””N). Thence south-easterly to the
intersection of Wilhite Road and Stinnett Ridge Road (83°18’30.691””W
35°51’13.027””N). Thence south-southwesterly to a point (83°18’55.083””W
35°49’39.935””N ) on Jones Cove Road/State Hwy 339 midway between Tranquility
Hills Way and Henry Town Rd. Thence southerly to a point (83°18’41.412””W
35°45’45.059””N) midway between the Texas Lane and Noel Drive on East Parkway/US
Hwy 321. Thence southeasterly to a point (83°18’58.04””W 35°45’44.035””N) on the
Cocke and Sevier county line where said line turns from an east-west direction
to a north-south direction.

 

Classified - Confidential



--------------------------------------------------------------------------------

EXHIBIT D

Preexisting Contracts

 

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   Alabama,
Florence     1/21/1998    Home Market Amendment - Master Bottle Contract  
Coca-Cola Bottling Co. Consolidated   Alabama, Florence     1/21/1998    Master
Bottle Contract   Coca-Cola Bottling Co. Consolidated   Alabama, Mobile    
1/27/1989    Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling
Co. Consolidated   Alabama, Mobile     1/27/1989    Sub-Bottler’s Bottle
Contract   Coca-Cola Bottling Co. Consolidated   Florida, Panama City    
12/31/1976    Sub-Bottler’s 1983 Amendment   Coca-Cola Bottling Co. Consolidated
  Florida, Panama City     12/15/1983    Amendment to Sub-Bottler’s Contract  
Coca-Cola Bottling Co. Consolidated   Florida, Panama City     6/6/1979   
Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   Georgia, Albany  
  1/27/1989    Home Market Amendment - Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   Georgia, Albany     1/27/1989    Master Bottle
Contract   Coca-Cola Bottling Co. Consolidated   Georgia, Columbus     1/27/1989
   Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Georgia, Columbus     1/27/1989    Master Bottle Contract  
Piedmont Coca-Cola Bottling Partnership   Georgia, Hartwell     1/11/1990   
Home Market Amendment - Master Bottle Contract   Piedmont Coca-Cola Bottling
Partnership   Georgia, Hartwell     1/31/1990    Master Bottle Contract  
Coca-Cola Bottling Co. Consolidated   Mississippi, Laurel     11/17/1989    Home
Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated
  Mississippi, Laurel     12/26/1989    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   North Carolina, Asheville     1/11/1990    Home
Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated
  North Carolina, Asheville     1/31/1990    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   North Carolina, Biscoe     1/2/1990    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   North
Carolina, Biscoe     3/2/1990    Side Letter to Master Bottle Contract  
Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte (all
territories)     1/27/1989    Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   North Carolina, Charlotte     1/27/1989    Home Market Amendment
- Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   North Carolina,
Charlotte     1/27/1989    Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   North Carolina, Fayetteville     8/28/1987    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated  
North Carolina, Fayetteville     8/28/1987    Master Bottle Contract   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Goldsboro     1/1/1993    Home
Market Amendment - Master Bottle Contract   Piedmont Coca-Cola Bottling
Partnership   North Carolina, Goldsboro     1/29/1993    Master Bottle Contract
  CCBC of Wilmington, Inc.   North Carolina, Kelford     12/18/1992   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Home Market Amendment - Master Bottle Contract   CCBC of Wilmington, Inc.
  North Carolina, Kelford     1/15/1993    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   North Carolina, N. Wilkesboro     1/11/1990    Home
Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated
  North Carolina, N. Wilkesboro     1/31/1990    Master Bottle Contract  
Piedmont Coca-Cola Bottling Partnership   North Carolina, Plymouth     7/1/1989
   Home Market Amendment - Master Bottle Contract   Piedmont Coca-Cola Bottling
Partnership   North Carolina, Plymouth     7/1/1989    Sub-Bottler’s Contract  
Coca-Cola Bottling Co. Consolidated   North Carolina, Reidsville     6/30/1949
   Sub-Bottler’s Amendment   Coca-Cola Bottling Co. Consolidated   North
Carolina, Reidsville     1/16/1979    Sub-Bottler’s 1983 Amendment   Coca-Cola
Bottling Co. Consolidated   North Carolina, Reidsville     12/22/1983    Temp.
Amend. to Sub-Bottler’s Bottle Contract-Diet Coca-Cola   CCBC of Wilmington,
Inc.   North Carolina, Rocky Mount     5/31/1983    Sub-Bottler’s Pre-Mix
Contract   CCBC of Wilmington, Inc.   North Carolina, Rocky Mount     7/31/1956
   Sub-Bottler’s Contract   CCBC of Wilmington, Inc.   North Carolina, Rocky
Mount     6/22/1917    Master Bottle Contract   Piedmont Coca-Cola Bottling
Partnership   North Carolina, Tarboro     1/27/1989    Home Market Amendment -
Master Bottle Contract   Piedmont Coca-Cola Bottling Partnership   North
Carolina, Tarboro     1/27/1989    Master Bottle Contract   Coca-Cola Bottling
Co. Consolidated   North Carolina, Thomasville     1/29/1997    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   North
Carolina, Thomasville     1/29/1997    Master Bottle Contract   CCBC of
Wilmington, Inc.   North Carolina, Weldon     12/18/1992    Home Market
Amendment - Master Bottle Contract   CCBC of Wilmington, Inc.   North Carolina,
Weldon     1/15/1993    Master Bottle Contract   CCBC of Wilmington, Inc.  
North Carolina, Wilmington     12/18/1992    Home Market Amendment - Master
Bottle Contract   CCBC of Wilmington, Inc.   North Carolina, Wilmington    
1/15/1993    Master Bottle Contract   Piedmont Coca-Cola Bottling Partnership  
North Carolina, Wilson     8/28/1987    Home Market Amendment - Master Bottle
Contract   Piedmont Coca-Cola Bottling Partnership   North Carolina, Wilson    
8/28/1987    Master Bottle Contract   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Abbeville     1/11/1990    Home Market Amendment - Master Bottle
Contract   Piedmont Coca-Cola Bottling Partnership   South Carolina, Abbeville  
  1/31/1990    Master Bottle Contract   Piedmont Coca-Cola Bottling Partnership
  South Carolina, Anderson     1/11/1990    Home Market Amendment - Master
Bottle Contract   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Anderson     1/31/1990    Master Bottle Contract   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Charleston     8/28/1987   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Home Market Amendment - Master Bottle Contract   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Charleston     8/28/1987    Master Bottle
Contract   Piedmont Coca-Cola Bottling Partnership   South Carolina, Columbia  
  12/31/1986    Home Market Amendment - Master Bottle Contract   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Columbia     6/15/1987   
Sub-Bottler’s Contract   Georgetown Coca-Cola Bottling Company   South Carolina,
Georgetown     9/20/1916    Sub-Bottler’s Amendment   Georgetown Coca-Cola
Bottling Company   South Carolina, Georgetown     10/1/1980    Sub-Bottler’s
1988 Amendment   Georgetown Coca-Cola Bottling Company   South Carolina,
Georgetown     4/18/1988    Sub-Bottler’s 1983 Amendment   Georgetown Coca-Cola
Bottling Company   South Carolina, Georgetown     9/27/1985    Master Bottle
Contract   Piedmont Coca-Cola Bottling Partnership   South Carolina, Greenwood  
  1/11/1990    Home Market Amendment - Master Bottle Contract   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Greenwood     1/31/1990   
Master Bottle Contract   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Hampton     8/28/1987    Home Market Amendment - Master Bottle
Contract   Piedmont Coca-Cola Bottling Partnership   South Carolina, Hampton    
8/28/1987    Sub-Bottler’s Home Market Amendment (‘78/‘83 Sub-Bottler)  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Marion     6/1/1991   
Sub-Bottler’s Bottle Contract (0655)   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Marion     1/8/1964    Sub-Bottler’s Amendment   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Marion     4/22/1987   
Sub-Bottler’s 1983 Amendment   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Marion     4/22/1987    Master Bottle Contract   Coca-Cola Bottling
Co. Consolidated   South Carolina, Pageland     1/27/1989    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   South
Carolina, Pageland     1/27/1989    Master Bottle Contract   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Summerville     8/28/1987    Home Market
Amendment - Master Bottle Contract   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Summerville     8/28/1987    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   South Carolina, Sumter     5/28/1999    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   South
Carolina, Sumter     5/28/1999    Master Bottle Contract   Coca-Cola Bottling
Co. Consolidated   Tennessee, Columbia     10/25/1990    Home Market Amendment -
Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   Tennessee,
Columbia     2/5/1991    Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Tennessee, Dickson     11/13/1989    Home Market Amendment -
Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   Tennessee,
Dickson     2/2/1990    Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Tennessee, Fayetteville     11/1/1991   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Tennessee, Fayetteville     1/8/1992    Master Bottle Contract  
Coca-Cola Bottling Co. Consolidated   Tennessee, Murfreesboro     4/24/1989   
Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Tennessee, Murfreesboro     4/24/1989    Master Bottle Contract  
Coca-Cola Bottling Co. Consolidated   Tennessee, Nashville     1/27/1989    Home
Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated
  Tennessee, Nashville     1/27/1989    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   Virginia, Bristol     1/27/1989    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated  
Virginia, Bristol     1/27/1989    Temporary Amendment to Sub- Bottler’s Bottle
Contract   CCBC of Wilmington, Inc.   Virginia, Emporia     7/1/1983   
Sub-Bottler’s Pre-Mix Contract   CCBC of Wilmington, Inc.   Virginia, Emporia  
  12/26/1956    Sub-Bottler’s Contract   CCBC of Wilmington, Inc.   Virginia,
Emporia     3/24/1932    Amd. to Temporary Amd. to Sub- Bottler’s Bottle
Contract   CCBC of Wilmington, Inc.   Virginia, Emporia     12/11/1984   
Agreement for Caffeine Free Coca- Cola   CCBC of Wilmington, Inc.   Virginia,
Emporia     12/11/1984    Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Virginia, Lynchburg     10/29/1999    Home Market Amendment -
Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   Virginia,
Lynchburg     10/29/1999    Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   Virginia, Norton     1/27/1989    Home Market Amendment - Master
Bottle Contract   Coca-Cola Bottling Co. Consolidated   Virginia, Norton    
1/27/1989    Master Bottle Contract   Coca-Cola Bottling Co. Consolidated  
Virginia, Roanoke     1/27/1989    Home Market Amendment - Master Bottle
Contract   Coca-Cola Bottling Co. Consolidated   Virginia, Roanoke     1/27/1989
   Sub-Bottler’s Contract   St. Paul Coca-Cola Bottling Company, Incorporated  
Virginia, St. Paul     4/30/1942    Sub-Bottler’s Amendment   St. Paul Coca-Cola
Bottling Company, Incorporated   Virginia, St. Paul     4/23/1986   
Sub-Bottler’s 1983 Amendment   St. Paul Coca-Cola Bottling Company, Incorporated
  Virginia, St. Paul     4/15/1986    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   West Virginia, Beckley     1/27/1989    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   West
Virginia, Beckley     1/27/1989    Master Bottle Contract   Coca-Cola Bottling
Co. Consolidated   West Virginia, Bluefield     2/1/1988    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   West
Virginia, Bluefield     1/25/1989    Master Bottle Contract   Coca-Cola Bottling
Co. Consolidated   West Virginia, Charleston     12/31/1986    Home Market
Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated   West
Virginia, Charleston     1/25/1989    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   West Virginia, Clarksburg     12/31/1986    Home
Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co. Consolidated
  West Virginia, Clarksburg     1/25/1989    Master Bottle Contract   Coca-Cola
Bottling Co. Consolidated   West Virginia, Elkins     9/14/1990   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   West Virginia, Elkins     11/6/1990    Master Bottle Contract  
Coca-Cola Bottling Co. Consolidated   West Virginia, Huntington     12/31/1986
   Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   West Virginia, Huntington     1/25/1989    Master Bottle Contract
  Coca-Cola Bottling Co. Consolidated   West Virginia, Marlinton     9/14/1990
   Home Market Amendment - Master Bottle Contract   Coca-Cola Bottling Co.
Consolidated   West Virginia, Marlinton     11/6/1990    Barq’s Bottler’s
Agreement   Coca-Cola Bottling Co. Consolidated   Alabama, Mobile     3/22/1994
   Barq’s Bottler’s Agreement   Coca-Cola Bottling Co. Consolidated   Florida,
Panama City     3/22/1994    Barq’s Bottler’s Agreement   Coca-Cola Bottling Co.
Consolidated   Georgia, Columbus     3/22/1994    Barq’s Bottler’s Agreement  
Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville (and other
territories)     3/22/1994    Barq’s Bottler’s Agreement   Coca-Cola Bottling
Co. Consolidated   North Carolina, Charlotte (and other territories)    
3/22/1994    Barq’s Bottler’s Agreement   Coca-Cola Bottling Co. Consolidated  
North Carolina, Fayetteville     3/22/1994    Barq’s Bottler’s Agreement  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Charleston (and other
territories)     3/22/1994    Barq’s Bottler’s Agreement   Coca-Cola Bottling
Co. Consolidated   South Carolina, Sumter     5/28/1999    Amendment to Barq’s
Bottler’s Agreement   Coca-Cola Bottling Co. Consolidated   South Carolina,
Sumter     5/28/1999    Barq’s Bottler’s Agreement   Coca-Cola Bottling Co.
Consolidated   Tennessee, Nashville (and other territories,)     3/22/1994   
Barq’s Bottler’s Agreement   Coca-Cola Bottling Co. Consolidated   Virginia,
Lynchburg     10/29/1999    Amendment to Barq’s Bottler’s Agreement   Coca-Cola
Bottling Co. Consolidated   Virginia, Lynchburg     10/29/1999    Barq’s
Bottler’s Agreement   Coca-Cola Bottling Co. Consolidated   Virginia, Emporia
(and other territories)     3/22/1994    Barq’s Bottler’s Agreement   Coca-Cola
Bottling Co. Consolidated   Virginia, Roanoke     3/22/1994    Barq’s Bottler’s
Agreement   Coca-Cola Bottling Co. Consolidated   West Virginia, Beckley (and
other territories)     3/22/1994    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   Alabama, Florence     10/1/2000
   Marketing and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co.
Consolidated   Alabama, Mobile     10/1/2000    Marketing and Distribution
Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated   Florida, Panama
City     10/1/2000    Marketing and Distribution Agreement [for DASANI]  
Coca-Cola Bottling Co. Consolidated   Georgia, Albany     10/1/2000    Marketing
and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated  
Georgia, Columbus     10/1/2000   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Marketing and Distribution Agreement [for DASANI]   Piedmont Coca-Cola
Bottling Partnership   Georgia, Hartwell     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated  
Mississippi, Laurel     10/1/2000    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville    
10/1/2000    Marketing and Distribution Agreement [for DASANI]   Coca-Cola
Bottling Co. Consolidated   North Carolina, Biscoe     10/1/2000    Side Letter
to Dasani MDA   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte
(all territories)     12/10/2001    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte    
10/1/2000    Dasani Consent for Distribution of Cumberland Gap Mountain Spring
Water   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte (all
territories)     10/23/2006    Marketing and Distribution Agreement [for DASANI]
  Coca-Cola Bottling Co. Consolidated   North Carolina, Fayetteville    
10/1/2000    Marketing and Distribution Agreement [for DASANI]   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Goldsboro     10/1/2000   
Marketing and Distribution Agreement [for DASANI]   CCBC of Wilmington, Inc.  
North Carolina, Kelford     10/1/2000    Marketing and Distribution Agreement
[for DASANI]   Coca-Cola Bottling Co. Consolidated   North Carolina, N.
Wilkesboro     10/1/2000    Marketing and Distribution Agreement [for DASANI]  
Piedmont Coca-Cola Bottling Partnership   North Carolina, Plymouth     10/1/2000
   Marketing and Distribution Agreement [for DASANI]   CCBC of Wilmington, Inc.
  North Carolina, Rocky Mount     10/1/2000    Marketing and Distribution
Agreement [for DASANI]   Piedmont Coca-Cola Bottling Partnership   North
Carolina, Tarboro     10/1/2000    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   North Carolina, Thomasville    
10/1/2000    Marketing and Distribution Agreement [for DASANI]   CCBC of
Wilmington, Inc.   North Carolina, Weldon     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   CCBC of Wilmington, Inc.   North Carolina,
Wilmington     10/1/2000    Marketing and Distribution Agreement [for DASANI]  
Piedmont Coca-Cola Bottling Partnership   North Carolina, Wilson     10/1/2000
   Marketing and Distribution Agreement [for DASANI]   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Abbeville     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Anderson     10/1/2000    Marketing and Distribution Agreement
[for DASANI]   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Charleston     10/1/2000    Marketing and Distribution Agreement [for DASANI]  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Columbia     10/1/2000
   Marketing and Distribution Agreement [for DASANI]   Georgetown Coca-Cola
Bottling Company   South Carolina, Georgetown     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Greenwood     10/1/2000   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Marketing and Distribution Agreement [for DASANI]   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Hampton     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Marion     10/1/2000    Marketing and Distribution Agreement
[for DASANI]   Coca-Cola Bottling Co. Consolidated   South Carolina, Pageland  
  10/1/2000    Marketing and Distribution Agreement [for DASANI]   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Summerville     10/1/2000   
Marketing and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co.
Consolidated   South Carolina, Sumter     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated  
Tennessee, Columbia     10/1/2000    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   Tennessee, Dickson     10/1/2000
   Marketing and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co.
Consolidated   Tennessee, Fayetteville     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated  
Tennessee, Murfreesboro     10/1/2000    Marketing and Distribution Agreement
[for DASANI]   Coca-Cola Bottling Co. Consolidated   Tennessee, Nashville    
10/1/2000    Marketing and Distribution Agreement [for DASANI]   Coca-Cola
Bottling Co. Consolidated   Virginia, Bristol     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   CCBC of Wilmington, Inc.   Virginia,
Emporia     10/1/2000    Marketing and Distribution Agreement [for DASANI]  
Coca-Cola Bottling Co. Consolidated   Virginia, Lynchburg     10/1/2000   
Marketing and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co.
Consolidated   Virginia, Norton     10/1/2000    Marketing and Distribution
Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated   Virginia, Roanoke
    10/1/2000    Marketing and Distribution Agreement [for DASANI]   St. Paul
Coca-Cola Bottling Company, Incorporated   Virginia, St. Paul     10/1/2000   
Marketing and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co.
Consolidated   West Virginia, Beckley     10/1/2000    Marketing and
Distribution Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated   West
Virginia, Bluefield     10/1/2000    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   West Virginia, Charleston    
10/1/2000    Marketing and Distribution Agreement [for DASANI]   Coca-Cola
Bottling Co. Consolidated   West Virginia, Clarksburg     10/1/2000    Marketing
and Distribution Agreement [for DASANI]   Coca-Cola Bottling Co. Consolidated  
West Virginia, Elkins     10/1/2000    Marketing and Distribution Agreement [for
DASANI]   Coca-Cola Bottling Co. Consolidated   West Virginia, Huntington    
10/1/2000    Marketing and Distribution Agreement [for DASANI]   Coca-Cola
Bottling Co. Consolidated   West Virginia, Marlinton     10/1/2000    Allied
Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated   Alabama,
Florence     1/21/1998    Allied Bottle Contract for Fanta   Coca-Cola Bottling
Co. Consolidated   Alabama, Mobile     1/27/1989    Contract for Fanta Beverages
  Coca-Cola Bottling Co. Consolidated   Florida, Panama City     12/31/1966   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated  
Georgia, Albany     1/27/1989    Allied Bottle Contract for Fanta   Coca-Cola
Bottling Co. Consolidated   Georgia, Columbus     1/27/1989    Allied Bottle
Contract for Fanta   Piedmont Coca-Cola Bottling Partnership   Georgia, Hartwell
    1/11/1990    Allied Bottle Contract for Fanta   Coca-Cola Bottling Co.
Consolidated   Mississippi, Laurel     5/1/2002    Allied Bottle Contract for
Fanta   Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville    
1/11/1990    Allied Bottle Contract for Fanta   Coca-Cola Bottling Co.
Consolidated   North Carolina, Biscoe     1/2/1990    Allied Bottle Contract for
Fanta   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte    
5/1/2002    Allied Bottle Contract for Fanta   Coca-Cola Bottling Co.
Consolidated   North Carolina, Fayetteville     8/28/1987    Allied Bottle
Contract for Fanta   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Goldsboro     5/1/2002    Allied Bottle Contract for Fanta   CCBC of Wilmington,
Inc.   North Carolina, Kelford     5/1/2002    Allied Bottle Contract for Fanta
  Coca-Cola Bottling Co. Consolidated   North Carolina, N. Wilkesboro    
1/11/1990    Allied Bottle Contract for Fanta   Piedmont Coca-Cola Bottling
Partnership   North Carolina, Plymouth     5/1/2002    Allied Bottle Contract
for Fanta   Piedmont Coca-Cola Bottling Partnership   North Carolina, Tarboro  
  5/1/2002    Allied Bottle Contract for Fanta   Coca-Cola Bottling Co.
Consolidated   North Carolina, Thomasville     5/1/2002    Allied Bottle
Contract for Fanta   CCBC of Wilmington, Inc.   North Carolina, Weldon    
5/1/2002    Allied Bottle Contract for Fanta   CCBC of Wilmington, Inc.   North
Carolina, Wilmington     5/1/2002    Allied Bottle Contract for Fanta   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Wilson     8/28/1987    Allied
Bottle Contract for Fanta   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Abbeville     1/11/1990    Allied Bottle Contract for Fanta   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Anderson     1/11/1990   
Allied Bottle Contract for Fanta   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Charleston     8/28/1987    Allied Bottle Contract for Fanta  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Columbia     5/1/2002
   Allied Bottle Contract for Fanta   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Greenwood     1/11/1990    Allied Bottle Contract for Fanta  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Hampton     5/1/2002
   Contract for Fanta Beverages   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Marion     1/8/1964    Allied Bottle Contract for Fanta  
Coca-Cola Bottling Co. Consolidated   South Carolina, Pageland     1/27/1989   
Allied Bottle Contract for Fanta   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Summerville     5/1/2002    Allied Bottle Contract for Fanta  
Coca-Cola Bottling Co. Consolidated   South Carolina, Sumter     5/1/2002   
Allied Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated  
Tennessee, Columbia     5/1/2002    Allied Bottle Contract for Fanta   Coca-Cola
Bottling Co. Consolidated   Tennessee, Fayetteville     11/1/1991    Allied
Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated   Tennessee,
Murfreesboro     4/24/1989   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated  
Tennessee, Nashville     1/27/1989    Allied Bottle Contract for Fanta  
Coca-Cola Bottling Co. Consolidated   Virginia, Bristol     5/1/2002    Contract
for Fanta Beverages   CCBC of Wilmington, Inc.   Virginia, Emporia     3/17/1967
   Allied Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated  
Virginia, Lynchburg     10/29/1999    Allied Bottle Contract for Fanta  
Coca-Cola Bottling Co. Consolidated   Virginia, Norton     5/1/2002    Allied
Bottle Contract for Fanta   Coca-Cola Bottling Co. Consolidated   Virginia,
Roanoke     1/27/1989    Allied Bottle Contract for Fanta   Coca-Cola Bottling
Co. Consolidated   West Virginia, Beckley     1/27/1989    Allied Bottle
Contract for Fanta   Coca-Cola Bottling Co. Consolidated   West Virginia,
Bluefield     5/1/2002    Allied Bottle Contract for Fanta   Coca-Cola Bottling
Co. Consolidated   West Virginia, Charleston     5/1/2002    Allied Bottle
Contract for Fanta   Coca-Cola Bottling Co. Consolidated   West Virginia,
Clarksburg     12/31/1986    Allied Bottle Contract for Fanta   Coca-Cola
Bottling Co. Consolidated   West Virginia, Elkins     5/1/2002    Allied Bottle
Contract for Fanta   Coca-Cola Bottling Co. Consolidated   West Virginia,
Huntington     12/31/1986    Allied Bottle Contract for Fanta   Coca-Cola
Bottling Co. Consolidated   West Virginia, Marlinton     5/1/2002    Allied
Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated   Alabama,
Florence     1/21/1998    Allied Bottle Contract for Fresca   Piedmont Coca-Cola
Bottling Partnership   Georgia, Hartwell     1/11/1990    Allied Bottle Contract
for Fresca   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte    
1/27/1989    Allied Bottle Contract for Fresca   Coca-Cola Bottling Co.
Consolidated   North Carolina, Fayetteville     8/28/1987    Allied Bottle
Contract for Fresca   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Goldsboro     1/1/1993    Allied Bottle Contract for Fresca   CCBC of
Wilmington, Inc.   North Carolina, Kelford     12/18/1992    Allied Bottle
Contract for Fresca   Coca-Cola Bottling Co. Consolidated   North Carolina, N.
Wilkesboro     1/11/1990    Contract for Fresca   CCBC of Wilmington, Inc.  
North Carolina, Rocky Mount     1/23/1967    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   North Carolina, Thomasville     1/29/1997
   Allied Bottle Contract for Fresca   CCBC of Wilmington, Inc.   North
Carolina, Weldon     12/18/1992    Allied Bottle Contract for Fresca   CCBC of
Wilmington, Inc.   North Carolina, Wilmington     12/18/1992    Allied Bottle
Contract for Fresca   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Wilson     8/28/1987    Allied Bottle Contract for Fresca   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Anderson     1/11/1990    Allied Bottle
Contract for Fresca   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Charleston     8/28/1987    Contract for Fresca   Georgetown Coca-Cola Bottling
Company   South Carolina, Georgetown     4/5/1967    Allied Bottle Contract for
Fresca   Piedmont Coca-Cola Bottling Partnership   South Carolina, Greenwood    
1/11/1990    Contract for Fresca   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Marion     12/22/1992    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   South Carolina, Pageland     1/27/1989   
Allied Bottle Contract for Fresca   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Summerville     8/28/1987   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated  
South Carolina, Sumter     5/28/1999    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   Tennessee, Columbia     10/25/1990   
Allied Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated  
Tennessee, Dickson     11/13/1989    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   Tennessee, Fayetteville     11/1/1991   
Allied Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated  
Tennessee, Murfreesboro     4/24/1989    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   Tennessee, Nashville     10/28/1991   
Allied Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated  
Virginia, Lynchburg     10/29/1999    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   West Virginia, Charleston     1/1/2001   
Allied Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated   West
Virginia, Clarksburg     1/1/2001    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   West Virginia, Elkins     9/14/1990   
Allied Bottle Contract for Fresca   Coca-Cola Bottling Co. Consolidated   West
Virginia, Huntington     12/31/1986    Allied Bottle Contract for Fresca  
Coca-Cola Bottling Co. Consolidated   West Virginia, Marlinton     9/14/1990   
Manufacturing Agreement for Full Throttle   Coca-Cola Bottling Co. Consolidated
  North Carolina, Charlotte     1/1/2008    Manufacturing Agreement for Full
Throttle renewal letter   Coca-Cola Bottling Co. Consolidated   North Carolina,
Charlotte     12/11/2012    Distribution Agreement for glacéau   Coca-Cola
Bottling Co. Consolidated   North Carolina, Charlotte (all territories)    
11/1/2007    First Amendment to Distribution Agreement for glacéau   Coca-Cola
Bottling Co. Consolidated   North Carolina, Charlotte (all territories)    
4/1/2013    2013 Temporary Amendment to Distribution Agreement for glacéau  
Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte (all
territories)     10/30/2012    Allied Bottle Contract for Mello Yello  
Coca-Cola Bottling Co. Consolidated   Alabama, Florence     1/21/1998    Allied
Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated   Alabama,
Mobile     1/27/1989    Contract for Mello Yello   Coca-Cola Bottling Co.
Consolidated   Florida, Panama City     3/27/1979    Allied Bottle Contract for
Mello Yello   Coca-Cola Bottling Co. Consolidated   Georgia, Albany    
1/27/1989    Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co.
Consolidated   Georgia, Columbus     1/27/1989    Allied Bottle Contract for
Mello Yello   Piedmont Coca-Cola Bottling Partnership   Georgia, Hartwell    
1/11/1990    Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co.
Consolidated   Mississippi, Laurel     11/17/1989    Allied Bottle Contract for
Mello Yello   Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville  
  1/11/1990    Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co.
Consolidated   North Carolina, Biscoe     1/2/1990    Allied Bottle Contract for
Mello Yello   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte  
  1/27/1989    Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co.
Consolidated   North Carolina, Fayetteville     8/28/1987    Allied Bottle
Contract for Mello Yello   Piedmont Coca-Cola Bottling Partnership   North
Carolina, Goldsboro     1/1/1993   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Mello Yello   CCBC of Wilmington, Inc.   North
Carolina, Kelford     12/18/1992    Allied Bottle Contract for Mello Yello  
Coca-Cola Bottling Co. Consolidated   North Carolina, N. Wilkesboro    
1/11/1990    Allied Bottle Contract for Mello Yello   Piedmont Coca-Cola
Bottling Partnership   North Carolina, Plymouth     7/1/1989    Contract for
Mello Yello   Coca-Cola Bottling Co. Consolidated   North Carolina, Reidsville  
  4/12/1979    Contract for Mello Yello   CCBC of Wilmington, Inc.   North
Carolina, Rocky Mount     9/21/1979    Allied Bottle Contract for Mello Yello  
Piedmont Coca-Cola Bottling Partnership   North Carolina, Tarboro     1/27/1989
   Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated
  North Carolina, Thomasville     1/29/1997    Allied Bottle Contract for Mello
Yello   CCBC of Wilmington, Inc.   North Carolina, Weldon     12/18/1992   
Allied Bottle Contract for Mello Yello   CCBC of Wilmington, Inc.   North
Carolina, Wilmington     12/18/1992    Allied Bottle Contract for Mello Yello  
Piedmont Coca-Cola Bottling Partnership   North Carolina, Wilson     8/28/1987
   Allied Bottle Contract for Mello Yello   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Abbeville     1/11/1990    Allied Bottle Contract
for Mello Yello   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Anderson     1/11/1990    Allied Bottle Contract for Mello Yello   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Charleston     8/28/1987   
Allied Bottle Contract for Mello Yello   Piedmont Coca-Cola Bottling Partnership
  South Carolina, Columbia     12/31/1986    Contract for Mello Yello  
Georgetown Coca-Cola Bottling Company   South Carolina, Georgetown     1/4/1988
   Allied Bottle Contract for Mello Yello   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Greenwood     1/11/1990    Allied Bottle Contract
for Mello Yello   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Hampton     8/28/1987    Contract for Mello Yello   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Marion     3/30/1979    Allied Bottle Contract for
Mello Yello   Coca-Cola Bottling Co. Consolidated   South Carolina, Pageland    
1/27/1989    Allied Bottle Contract for Mello Yello   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Summerville     8/28/1987    Allied
Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated   South
Carolina, Sumter     5/28/1999    Allied Bottle Contract for Mello Yello  
Coca-Cola Bottling Co. Consolidated   Tennessee, Columbia     10/25/1990   
Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated  
Tennessee, Dickson     11/13/1989    Allied Bottle Contract for Mello Yello  
Coca-Cola Bottling Co. Consolidated   Tennessee, Fayetteville     11/1/1991   
Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated  
Tennessee, Murfreesboro     4/24/1989   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co.
Consolidated   Tennessee, Nashville     1/27/1989    Allied Bottle Contract for
Mello Yello   Coca-Cola Bottling Co. Consolidated   Virginia, Bristol    
1/27/1989    Contract for Mello Yello   CCBC of Wilmington, Inc.   Virginia,
Emporia     3/27/1984    Allied Bottle Contract for Mello Yello   Coca-Cola
Bottling Co. Consolidated   Virginia, Lynchburg     10/29/1999    Allied Bottle
Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated   Virginia,
Norton     1/27/1989    Allied Bottle Contract for Mello Yello   Coca-Cola
Bottling Co. Consolidated   Virginia, Roanoke     1/27/1989    Contract for
Mello Yello   St. Paul Coca-Cola Bottling Company, Incorporated   Virginia, St.
Paul     5/8/1979    Allied Bottle Contract for Mello Yello   Coca-Cola Bottling
Co. Consolidated   West Virginia, Beckley     1/27/1989    Allied Bottle
Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated   West Virginia,
Bluefield     2/1/1988    Allied Bottle Contract for Mello Yello   Coca-Cola
Bottling Co. Consolidated   West Virginia, Charleston     12/31/1986    Allied
Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated   West
Virginia, Clarksburg     12/31/1986    Allied Bottle Contract for Mello Yello  
Coca-Cola Bottling Co. Consolidated   West Virginia, Elkins     9/14/1990   
Allied Bottle Contract for Mello Yello   Coca-Cola Bottling Co. Consolidated  
West Virginia, Huntington     12/31/1986    Allied Bottle Contract for Mello
Yello   Coca-Cola Bottling Co. Consolidated   West Virginia, Marlinton    
9/14/1990    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   Alabama, Florence     5/27/2004    Bottler Contract
for Minute Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated  
Alabama, Mobile     5/27/2004    Bottler Contract for Minute Maid Cold Fill
Products   Coca-Cola Bottling Co. Consolidated   Florida, Panama City    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   Georgia, Albany     5/27/2004    Bottler Contract
for Minute Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated  
Georgia, Columbus     5/27/2004    Bottler Contract for Minute Maid Cold Fill
Products   Piedmont Coca-Cola Bottling Partnership   Georgia, Hartwell    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   Mississippi, Laurel     5/27/2004    Bottler
Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   North Carolina, Asheville     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated   North
Carolina, Biscoe     5/27/2004    Side Letter to Bottler Contract for Minute
Maid cold fill products   Coca-Cola Bottling Co. Consolidated   North Carolina,
Charlotte (all territories)     5/18/2004    Bottler Contract for Minute Maid
Cold Fill Products   Coca-Cola Bottling Co. Consolidated   North Carolina,
Charlotte     5/27/2004   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling
Co. Consolidated   North Carolina, Fayetteville     5/27/2004    Bottler
Contract for Minute Maid Cold Fill Products   Piedmont Coca-Cola Bottling
Partnership   North Carolina, Goldsboro     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   CCBC of Wilmington, Inc.   North Carolina,
Kelford     5/27/2004    Bottler Contract for Minute Maid Cold Fill Products  
Coca-Cola Bottling Co. Consolidated   North Carolina, N. Wilkesboro    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Plymouth     5/27/2004   
Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   North Carolina, Reidsville     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   CCBC of Wilmington, Inc.   North Carolina,
Rocky Mount     5/27/2004    Bottler Contract for Minute Maid Cold Fill Products
  Piedmont Coca-Cola Bottling Partnership   North Carolina, Tarboro    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   North Carolina, Thomasville     5/27/2004    Bottler
Contract for Minute Maid Cold Fill Products   CCBC of Wilmington, Inc.   North
Carolina, Weldon     5/27/2004    Bottler Contract for Minute Maid Cold Fill
Products   CCBC of Wilmington, Inc.   North Carolina, Wilmington     5/27/2004
   Bottler Contract for Minute Maid Cold Fill Products   Piedmont Coca-Cola
Bottling Partnership   North Carolina, Wilson     5/27/2004    Bottler Contract
for Minute Maid Cold Fill Products   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Abbeville     5/27/2004    Bottler Contract for Minute Maid Cold
Fill Products   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Anderson     5/27/2004    Bottler Contract for Minute Maid Cold Fill Products  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Charleston    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Columbia     5/27/2004   
Bottler Contract for Minute Maid Cold Fill Products   Georgetown Coca-Cola
Bottling Company   South Carolina, Georgetown     5/27/2004    Bottler Contract
for Minute Maid Cold Fill Products   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Greenwood     5/27/2004    Bottler Contract for Minute Maid Cold
Fill Products   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Hampton     5/27/2004    Bottler Contract for Minute Maid Cold Fill Products  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Marion     5/27/2004
   Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   South Carolina, Pageland     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Summerville     5/27/2004    Bottler Contract for Minute Maid Cold
Fill Products   Coca-Cola Bottling Co. Consolidated   South Carolina, Sumter    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   Tennessee, Columbia     5/27/2004   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling
Co. Consolidated   Tennessee, Dickson     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated  
Tennessee, Fayetteville     5/27/2004    Bottler Contract for Minute Maid Cold
Fill Products   Coca-Cola Bottling Co. Consolidated   Tennessee, Murfreesboro  
  5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   Tennessee, Nashville     5/27/2004    Bottler
Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   Virginia, Bristol     5/27/2004    Bottler Contract for Minute
Maid Cold Fill Products   CCBC of Wilmington, Inc.   Virginia, Emporia    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   Virginia, Lynchburg     5/27/2004    Bottler
Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   Virginia, Norton     5/27/2004    Bottler Contract for Minute
Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated   Virginia,
Roanoke     5/27/2004    Bottler Contract for Minute Maid Cold Fill Products  
Coca-Cola Bottling Co. Consolidated   West Virginia, Beckley     5/27/2004   
Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   West Virginia, Bluefield     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated   West
Virginia, Charleston     5/27/2004    Bottler Contract for Minute Maid Cold Fill
Products   Coca-Cola Bottling Co. Consolidated   West Virginia, Clarksburg    
5/27/2004    Bottler Contract for Minute Maid Cold Fill Products   Coca-Cola
Bottling Co. Consolidated   West Virginia, Elkins     5/27/2004    Bottler
Contract for Minute Maid Cold Fill Products   Coca-Cola Bottling Co.
Consolidated   West Virginia, Huntington     5/27/2004    Bottler Contract for
Minute Maid Cold Fill Products   Coca-Cola Bottling Co. Consolidated   West
Virginia, Marlinton     5/27/2004    Marketing and Distribution Agreement [for
Minute Maid]   Coca-Cola Bottling Co. Consolidated   Alabama, Florence    
9/11/2001    Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   Alabama, Mobile     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated  
Florida, Panama City     12/1/1997    Marketing and Distribution Agreement [for
Minute Maid]   Coca-Cola Bottling Co. Consolidated   Georgia, Albany    
12/1/1997    Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   Georgia, Columbus     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   Georgia, Hartwell     12/1/1997    Marketing and Distribution
Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated   Mississippi,
Laurel     12/1/1997    Marketing and Distribution Agreement [for Minute Maid]  
Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville     12/15/1997
  

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   North Carolina, Biscoe     12/15/1997    Marketing
and Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co.
Consolidated   North Carolina, Charlotte     12/15/1997    Marketing and
Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated  
North Carolina, Fayetteville     12/1/1997    Marketing and Distribution
Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling Partnership   North
Carolina, Goldsboro     12/1/1997    Marketing and Distribution Agreement [for
Minute Maid]   CCBC of Wilmington, Inc.   North Carolina, Kelford     12/1/1997
   Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola Bottling
Co. Consolidated   North Carolina, N. Wilkesboro     12/15/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   North Carolina, Plymouth     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   CCBC of Wilmington, Inc.   North
Carolina, Rocky Mount     12/1/1997    Marketing and Distribution Agreement [for
Minute Maid]   Piedmont Coca-Cola Bottling Partnership   North Carolina, Tarboro
    12/1/1997    Marketing and Distribution Agreement [for Minute Maid]  
Coca-Cola Bottling Co. Consolidated   North Carolina, Thomasville     12/15/1997
   Marketing and Distribution Agreement [for Minute Maid]   CCBC of Wilmington,
Inc.   North Carolina, Weldon     12/1/1997    Marketing and Distribution
Agreement [for Minute Maid]   CCBC of Wilmington, Inc.   North Carolina,
Wilmington     12/1/1997    Marketing and Distribution Agreement [for Minute
Maid]   Piedmont Coca-Cola Bottling Partnership   North Carolina, Wilson    
12/1/1997    Marketing and Distribution Agreement [for Minute Maid]   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Abbeville     12/1/1997   
Marketing and Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Anderson     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Charleston     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Columbia     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Greenwood     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Hampton     12/1/1997    Marketing and
Distribution Agreement [for Minute Maid]   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Marion     12/1/1997    Marketing and Distribution
Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated   South
Carolina, Pageland     12/15/1997    Marketing and Distribution Agreement [for
Minute Maid]   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Summerville     12/1/1997    Marketing and Distribution Agreement [for Minute
Maid]   Coca-Cola Bottling Co. Consolidated   South Carolina, Sumter    
5/28/1999    Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   Tennessee, Columbia     1/1/1998   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   Tennessee, Dickson     1/1/1998    Marketing and
Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated  
Tennessee, Fayetteville     1/1/1998    Marketing and Distribution Agreement
[for Minute Maid]   Coca-Cola Bottling Co. Consolidated   Tennessee,
Murfreesboro     1/1/1998    Marketing and Distribution Agreement [for Minute
Maid]   Coca-Cola Bottling Co. Consolidated   Tennessee, Nashville     1/1/1998
   Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola Bottling
Co. Consolidated   Virginia, Bristol     1/1/1998    Marketing and Distribution
Agreement [for Minute Maid]   CCBC of Wilmington, Inc.   Virginia, Emporia    
12/1/1997    Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   Virginia, Lynchburg     10/29/1999    Marketing and
Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated  
Virginia, Norton     1/1/1998    Marketing and Distribution Agreement [for
Minute Maid]   Coca-Cola Bottling Co. Consolidated   Virginia, Roanoke    
1/1/1998    Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   West Virginia, Beckley     2/1/1998    Marketing and
Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated  
West Virginia, Bluefield     2/1/1998    Marketing and Distribution Agreement
[for Minute Maid]   Coca-Cola Bottling Co. Consolidated   West Virginia,
Charleston     2/1/1998    Marketing and Distribution Agreement [for Minute
Maid]   Coca-Cola Bottling Co. Consolidated   West Virginia, Clarksburg    
2/1/1998    Marketing and Distribution Agreement [for Minute Maid]   Coca-Cola
Bottling Co. Consolidated   West Virginia, Elkins     2/1/1998    Marketing and
Distribution Agreement [for Minute Maid]   Coca-Cola Bottling Co. Consolidated  
West Virginia, Huntington     2/1/1998    Marketing and Distribution Agreement
[for Minute Maid]   Coca-Cola Bottling Co. Consolidated   West Virginia,
Marlinton     2/1/1998    Contract for Mr. PiBB   Coca-Cola Bottling Co.
Consolidated   Florida, Panama City     5/6/1999    Allied Bottle Contract for
Mr. PiBB   Coca-Cola Bottling Co. Consolidated   Georgia, Albany     1/27/1989
   Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated  
Georgia, Columbus     1/27/1989    Allied Bottle Contract for Mr. PiBB  
Piedmont Coca-Cola Bottling Partnership   Georgia, Hartwell     1/11/1990   
Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated  
Mississippi, Laurel     11/17/1989    Allied Bottle Contract for Mr. PiBB  
Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville     1/11/1990   
Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated  
North Carolina, Charlotte     1/27/1989    Allied Bottle Contract for Mr. PiBB  
CCBC of Wilmington, Inc.   North Carolina, Kelford     12/18/1992    Allied
Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   North
Carolina, N. Wilkesboro     1/11/1990    Contract for Mr. PiBB   Coca-Cola
Bottling Co. Consolidated   North Carolina, Reidsville     10/18/1974    Allied
Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   North
Carolina, Thomasville     1/29/1997    Allied Bottle Contract for Mr. PiBB  
CCBC of Wilmington, Inc.   North Carolina, Weldon     12/18/1992   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Mr. PiBB   CCBC of Wilmington, Inc.   North
Carolina, Wilmington     12/18/1992    Allied Bottle Contract for Mr. PiBB  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Abbeville    
1/11/1990    Allied Bottle Contract for Mr. PiBB   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Anderson     1/11/1990    Allied Bottle Contract
for Mr. PiBB   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Charleston     8/28/1987    Allied Bottle Contract for Mr. PiBB   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Columbia     12/31/1986   
Allied Bottle Contract for Mr. PiBB   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Greenwood     1/11/1990    Contract for Mr. PiBB   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Marion     12/20/1994    Allied
Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   South
Carolina, Pageland     1/27/1989    Allied Bottle Contract for Mr. PiBB  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Summerville    
8/28/1987    Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co.
Consolidated   South Carolina, Sumter     5/28/1999    Allied Bottle Contract
for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   Tennessee, Fayetteville    
11/1/1991    Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co.
Consolidated   Tennessee, Murfreesboro     4/24/1989    Allied Bottle Contract
for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   Virginia, Bristol    
1/27/1989    Contract for Mr. PiBB   CCBC of Wilmington, Inc.   Virginia,
Emporia     3/25/1977    Allied Bottle Contract for Mr. PiBB   Coca-Cola
Bottling Co. Consolidated   Virginia, Lynchburg     10/29/1999    Allied Bottle
Contract for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   Virginia, Norton  
  1/27/1989    Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co.
Consolidated   Virginia, Roanoke     1/27/1989    Contract for Mr. PiBB   St.
Paul Coca-Cola Bottling Company, Incorporated   Virginia, St. Paul    
12/23/1974    Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co.
Consolidated   West Virginia, Beckley     1/27/1989    Allied Bottle Contract
for Mr. PiBB   Coca-Cola Bottling Co. Consolidated   West Virginia, Charleston  
  12/31/1986    Allied Bottle Contract for Mr. PiBB   Coca-Cola Bottling Co.
Consolidated   West Virginia, Huntington     12/31/1986    Marketing and
Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated  
Alabama, Florence     1/21/1998    Marketing and Distribution Agreement [for
POWERADE]   Coca-Cola Bottling Co. Consolidated   Alabama, Mobile     11/30/1994
   Marketing and Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co.
Consolidated   Florida, Panama City     11/30/1994    Marketing and Distribution
Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated   Georgia, Albany
    11/30/1994    Marketing and Distribution Agreement [for POWERADE]  
Coca-Cola Bottling Co. Consolidated   Georgia, Columbus     11/30/1994   
Marketing and Distribution Agreement [for POWERADE]   Piedmont Coca-Cola
Bottling Partnership   Georgia, Hartwell     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated  
Mississippi, Laurel     11/30/1994    Marketing and Distribution Agreement [for
POWERADE]   Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville    
11/30/1994   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Marketing and Distribution Agreement [for POWERADE]   Coca-Cola Bottling
Co. Consolidated   North Carolina, Biscoe     11/30/1994    Side Letter to
POWERADE MDA   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte
(all territories)     12/14/1994    Marketing and Distribution Agreement [for
POWERADE]   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte    
11/30/1994    Marketing and Distribution Agreement [for POWERADE]   Coca-Cola
Bottling Co. Consolidated   North Carolina, Fayetteville     11/30/1994   
Marketing and Distribution Agreement [for POWERADE]   Piedmont Coca-Cola
Bottling Partnership   North Carolina, Goldsboro     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   CCBC of Wilmington, Inc.   North
Carolina, Kelford     11/30/1994    Marketing and Distribution Agreement [for
POWERADE]   Coca-Cola Bottling Co. Consolidated   North Carolina, N. Wilkesboro
    11/30/1994    Marketing and Distribution Agreement [for POWERADE]   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Plymouth     11/30/1994   
Marketing and Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co.
Consolidated   North Carolina, Reidsville     9/27/1994    Marketing and
Distribution Agreement [for POWERADE]   CCBC of Wilmington, Inc.   North
Carolina, Rocky Mount     11/30/1994    Marketing and Distribution Agreement
[for POWERADE]   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Tarboro     11/30/1994    Marketing and Distribution Agreement [for POWERADE]  
Coca-Cola Bottling Co. Consolidated   North Carolina, Thomasville     1/29/1997
   Marketing and Distribution Agreement [for POWERADE]   CCBC of Wilmington,
Inc.   North Carolina, Weldon     11/30/1994    Marketing and Distribution
Agreement [for POWERADE]   CCBC of Wilmington, Inc.   North Carolina, Wilmington
    11/30/1994    Marketing and Distribution Agreement [for POWERADE]   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Wilson     11/30/1994   
Marketing and Distribution Agreement [for POWERADE]   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Abbeville     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   Piedmont Coca-Cola Bottling Partnership
  South Carolina, Anderson     11/30/1994    Marketing and Distribution
Agreement [for POWERADE]   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Charleston     11/30/1994    Marketing and Distribution Agreement [for
POWERADE]   Piedmont Coca-Cola Bottling Partnership   South Carolina, Columbia  
  11/30/1994    Marketing and Distribution Agreement [for POWERADE]   Georgetown
Coca-Cola Bottling Company   South Carolina, Georgetown     11/14/1994   
Marketing and Distribution Agreement [for POWERADE]   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Greenwood     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   Piedmont Coca-Cola Bottling Partnership
  South Carolina, Hampton     11/30/1994    Marketing and Distribution Agreement
[for POWERADE]   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Marion     11/30/1994    Marketing and Distribution Agreement [for POWERADE]  
Coca-Cola Bottling Co. Consolidated   South Carolina, Pageland     11/30/1994   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Marketing and Distribution Agreement [for POWERADE]   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Summerville     11/30/1994    Marketing
and Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated
  South Carolina, Sumter     5/28/1999    Marketing and Distribution Agreement
[for POWERADE]   Coca-Cola Bottling Co. Consolidated   Tennessee, Columbia    
11/30/1994    Marketing and Distribution Agreement [for POWERADE]   Coca-Cola
Bottling Co. Consolidated   Tennessee, Dickson     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated  
Tennessee, Fayetteville     11/30/1994    Marketing and Distribution Agreement
[for POWERADE]   Coca-Cola Bottling Co. Consolidated   Tennessee, Murfreesboro  
  11/30/1994    Marketing and Distribution Agreement [for POWERADE]   Coca-Cola
Bottling Co. Consolidated   Tennessee, Nashville     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated  
Virginia, Bristol     11/30/1994    Marketing and Distribution Agreement [for
POWERADE]   CCBC of Wilmington, Inc.   Virginia, Emporia     11/30/1994   
Marketing and Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co.
Consolidated   Virginia, Lynchburg     10/29/1999    Marketing and Distribution
Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated   Virginia,
Norton     11/30/1994    Marketing and Distribution Agreement [for POWERADE]  
Coca-Cola Bottling Co. Consolidated   Virginia, Roanoke     11/30/1994   
Marketing and Distribution Agreement [for POWERADE]   St. Paul Coca-Cola
Bottling Company, Incorporated   Virginia, St. Paul     10/28/1994    Marketing
and Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated
  West Virginia, Beckley     11/30/1994    Marketing and Distribution Agreement
[for POWERADE]   Coca-Cola Bottling Co. Consolidated   West Virginia, Bluefield
    11/30/1994    Marketing and Distribution Agreement [for POWERADE]  
Coca-Cola Bottling Co. Consolidated   West Virginia, Charleston     11/30/1994
   Marketing and Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co.
Consolidated   West Virginia, Clarksburg     11/30/1994    Marketing and
Distribution Agreement [for POWERADE]   Coca-Cola Bottling Co. Consolidated  
West Virginia, Elkins     11/30/1994    Marketing and Distribution Agreement
[for POWERADE]   Coca-Cola Bottling Co. Consolidated   West Virginia, Huntington
    11/30/1994    Marketing and Distribution Agreement [for POWERADE]  
Coca-Cola Bottling Co. Consolidated   West Virginia, Marlinton     11/30/1994   
Seagram Soft Drink Trademark License and Bottling Agreement   Coca-Cola Bottling
Co. Consolidated   North Carolina, Charlotte (all territories)     9/1/1988   
Seagram Soft Drink Production Agmt.   Coca-Cola Bottling Co. Consolidated  
North Carolina, Charlotte     7/17/1992    Amendment to Seagram’s Soft Drink
Trademark License and Bottling Agreement   Coca-Cola Bottling Co. Consolidated  
North Carolina, Charlotte     9/1/1988    Seagram Soft Drink Authority to
Purchase   Coca-Cola Bottling Co. Consolidated   Virginia, Lynchburg    
7/27/1992   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
Alabama, Florence     1/21/1998    Allied Bottle Contract for Sprite   Coca-Cola
Bottling Co. Consolidated   Alabama, Mobile     1/27/1989    Contract for Sprite
  Coca-Cola Bottling Co. Consolidated   Florida, Panama City     12/31/1966   
Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
Georgia, Albany     1/27/1989    Allied Bottle Contract for Sprite   Coca-Cola
Bottling Co. Consolidated   Georgia, Columbus     1/27/1989    Allied Bottle
Contract for Sprite   Piedmont Coca-Cola Bottling Partnership   Georgia,
Hartwell     1/11/1990    Allied Bottle Contract for Sprite   Coca-Cola Bottling
Co. Consolidated   Mississippi, Laurel     11/17/1989    Allied Bottle Contract
for Sprite   Coca-Cola Bottling Co. Consolidated   North Carolina, Asheville    
1/11/1990    Allied Bottle Contract for Sprite   Coca-Cola Bottling Co.
Consolidated   North Carolina, Biscoe     1/2/1990    Allied Bottle Contract for
Sprite   Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte    
1/27/1989    Allied Bottle Contract for Sprite   Coca-Cola Bottling Co.
Consolidated   North Carolina, Fayetteville     8/28/1987    Allied Bottle
Contract for Sprite   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Goldsboro     1/1/1993    Allied Bottle Contract for Sprite   CCBC of
Wilmington, Inc.   North Carolina, Kelford     12/18/1992    Allied Bottle
Contract for Sprite   Coca-Cola Bottling Co. Consolidated   North Carolina, N.
Wilkesboro     1/11/1990    Allied Bottle Contract for Sprite   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Plymouth     7/1/1989   
Contract for Sprite   Coca-Cola Bottling Co. Consolidated   North Carolina,
Reidsville     3/26/1964    Contract for Sprite   CCBC of Wilmington, Inc.  
North Carolina, Rocky Mount     5/11/1962    Allied Bottle Contract for Sprite  
Piedmont Coca-Cola Bottling Partnership   North Carolina, Tarboro     1/27/1989
   Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
North Carolina, Thomasville     1/29/1997    Allied Bottle Contract for Sprite  
CCBC of Wilmington, Inc.   North Carolina, Weldon     12/18/1992    Allied
Bottle Contract for Sprite   CCBC of Wilmington, Inc.   North Carolina,
Wilmington     12/18/1992    Allied Bottle Contract for Sprite   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Wilson     8/28/1987    Allied
Bottle Contract for Sprite   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Abbeville     1/11/1990    Allied Bottle Contract for Sprite  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Anderson     1/11/1990
   Allied Bottle Contract for Sprite   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Charleston     8/28/1987    Allied Bottle Contract for Sprite  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Columbia    
12/31/1986    Contract for Sprite   Georgetown Coca-Cola Bottling Company  
South Carolina, Georgetown     2/14/1961    Allied Bottle Contract for Sprite  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Greenwood    
1/11/1990    Allied Bottle Contract for Sprite   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Hampton     8/28/1987         

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Contract for Sprite   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Marion     1/8/1964    Allied Bottle Contract for Sprite   Coca-Cola
Bottling Co. Consolidated   South Carolina, Pageland     1/27/1989    Allied
Bottle Contract for Sprite   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Summerville     8/28/1987    Allied Bottle Contract for Sprite  
Coca-Cola Bottling Co. Consolidated   South Carolina, Sumter     5/28/1999   
Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
Tennessee, Columbia     10/25/1990    Allied Bottle Contract for Sprite  
Coca-Cola Bottling Co. Consolidated   Tennessee, Dickson     11/13/1989   
Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
Tennessee, Fayetteville     11/1/1991    Allied Bottle Contract for Sprite  
Coca-Cola Bottling Co. Consolidated   Tennessee, Murfreesboro     4/24/1989   
Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
Tennessee, Nashville     1/27/1989    Allied Bottle Contract for Sprite  
Coca-Cola Bottling Co. Consolidated   Virginia, Bristol     1/27/1989   
Contract for Sprite   CCBC of Wilmington, Inc.   Virginia, Emporia     3/17/1967
   Allied Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated  
Virginia, Lynchburg     10/29/1999    Allied Bottle Contract for Sprite  
Coca-Cola Bottling Co. Consolidated   Virginia, Norton     1/27/1989    Allied
Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated   Virginia,
Roanoke     1/27/1989    Contract for Sprite   St. Paul Coca-Cola Bottling
Company, Incorporated   Virginia, St. Paul     6/16/1965    Allied Bottle
Contract for Sprite   Coca-Cola Bottling Co. Consolidated   West Virginia,
Beckley     1/27/1989    Allied Bottle Contract for Sprite   Coca-Cola Bottling
Co. Consolidated   West Virginia, Bluefield     2/1/1988    Allied Bottle
Contract for Sprite   Coca-Cola Bottling Co. Consolidated   West Virginia,
Charleston     12/31/1986    Allied Bottle Contract for Sprite   Coca-Cola
Bottling Co. Consolidated   West Virginia, Clarksburg     12/31/1986    Allied
Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated   West
Virginia, Elkins     12/17/1993    Allied Bottle Contract for Sprite   Coca-Cola
Bottling Co. Consolidated   West Virginia, Huntington     12/31/1986    Allied
Bottle Contract for Sprite   Coca-Cola Bottling Co. Consolidated   West
Virginia, Marlinton     12/17/1993    Allied Bottle Contract for TAB   Coca-Cola
Bottling Co. Consolidated   Alabama, Florence     1/21/1998    Allied Bottle
Contract for TAB   Coca-Cola Bottling Co. Consolidated   Alabama, Mobile    
1/27/1989    Contract for TAB   Coca-Cola Bottling Co. Consolidated   Florida,
Panama City     12/31/1966    1983 TAB Amendment   Coca-Cola Bottling Co.
Consolidated   Florida, Panama City     10/12/1983    Allied Bottle Contract for
TAB   Coca-Cola Bottling Co. Consolidated   Georgia, Albany     1/27/1989   
Allied Bottle Contract for TAB   Coca-Cola Bottling Co. Consolidated   Georgia,
Columbus     1/27/1989    Allied Bottle Contract for TAB   Piedmont Coca-Cola
Bottling Partnership   Georgia, Hartwell     1/11/1990    Allied Bottle Contract
for TAB   Coca-Cola Bottling Co. Consolidated   Mississippi, Laurel    
11/17/1989    Allied Bottle Contract for TAB   Coca-Cola Bottling Co.
Consolidated   North Carolina, Asheville     1/11/1990    Allied Bottle Contract
for TAB   Coca-Cola Bottling Co. Consolidated   North Carolina, Biscoe    
1/2/1990    Allied Bottle Contract for TAB   Coca-Cola Bottling Co. Consolidated
  North Carolina, Charlotte     1/27/1989    Allied Bottle Contract for TAB  
Coca-Cola Bottling Co. Consolidated   North Carolina, Fayetteville     8/28/1987
   Allied Bottle Contract for TAB   Piedmont Coca-Cola Bottling Partnership  
North Carolina, Goldsboro     1/1/1993    Allied Bottle Contract for TAB  
Coca-Cola Bottling Co. Consolidated   North Carolina, N. Wilkesboro    
1/11/1990    Contract for TAB   Coca-Cola Bottling Co. Consolidated   North
Carolina, Reidsville     8/23/1963   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   1983 TAB Amendment   Coca-Cola Bottling Co. Consolidated   North
Carolina, Reidsville     12/30/1983    Contract for TAB   CCBC of Wilmington,
Inc.   North Carolina, Rocky Mount     5/31/1963    Allied Bottle Contract for
TAB   Piedmont Coca-Cola Bottling Partnership   North Carolina, Tarboro    
1/27/1989    Allied Bottle Contract for TAB   Coca-Cola Bottling Co.
Consolidated   North Carolina, Thomasville     1/29/1997    Allied Bottle
Contract for TAB   CCBC of Wilmington, Inc.   North Carolina, Weldon    
12/18/1992    Allied Bottle Contract for TAB   CCBC of Wilmington, Inc.   North
Carolina, Wilmington     12/18/1992    Allied Bottle Contract for TAB   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Wilson     8/28/1987    Allied
Bottle Contract for TAB   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Abbeville     1/11/1990    Allied Bottle Contract for TAB   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Anderson     1/11/1990   
Allied Bottle Contract for TAB   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Charleston     8/28/1987    Allied Bottle Contract for TAB   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Columbia     12/31/1986   
Contract for TAB   Georgetown Coca-Cola Bottling Company   South Carolina,
Georgetown     6/6/1963    1983 TAB Amendment   Georgetown Coca-Cola Bottling
Company   South Carolina, Georgetown     9/27/1985    Allied Bottle Contract for
TAB   Piedmont Coca-Cola Bottling Partnership   South Carolina, Greenwood    
1/11/1990    Allied Bottle Contract for TAB   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Hampton     8/28/1987    Contract for TAB  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Marion     1/8/1964   
1983 TAB Amendment   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Marion     4/22/1987    Allied Bottle Contract for TAB   Coca-Cola Bottling Co.
Consolidated   South Carolina, Pageland     1/27/1989    Allied Bottle Contract
for TAB   Piedmont Coca-Cola Bottling Partnership   South Carolina, Summerville
    8/28/1987    Allied Bottle Contract for TAB   Coca-Cola Bottling Co.
Consolidated   South Carolina, Sumter     5/28/1999    Allied Bottle Contract
for TAB   Coca-Cola Bottling Co. Consolidated   Tennessee, Dickson    
11/13/1989    Allied Bottle Contract for TAB   Coca-Cola Bottling Co.
Consolidated   Tennessee, Fayetteville     11/1/1991    Allied Bottle Contract
for TAB   Coca-Cola Bottling Co. Consolidated   Tennessee, Nashville    
1/27/1989    Contract for TAB   CCBC of Wilmington, Inc.   Virginia, Emporia    
9/26/1963    Allied Bottle Contract for TAB   Coca-Cola Bottling Co.
Consolidated   Virginia, Lynchburg     10/29/1999    Contract for TAB   St. Paul
Coca-Cola Bottling Company, Incorporated   Virginia, St. Paul     3/12/1964   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated   Alabama,
Florence     8/1/2010    Term Processing Appointment   Coca-Cola Bottling Co.
Consolidated   Alabama, Mobile     4/1/1986    Temporary Processing Agreement  
Coca-Cola Bottling Co. Consolidated   Alabama, Mobile     8/1/2010    Temporary
Processing Agreement   Coca-Cola Bottling Co. Consolidated   Florida, Panama
City     8/1/2010   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated  
Georgia, Albany     8/1/2010    Cessation Agreement   Coca-Cola Bottling Co.
Consolidated   Georgia, Albany     12/6/1990    Temporary Processing Agreement  
Coca-Cola Bottling Co. Consolidated   Georgia, Columbus     8/1/2010   
Cessation Agreement   Coca-Cola Bottling Co. Consolidated   Georgia, Columbus  
  12/6/1990    Temporary Processing Agreement   Piedmont Coca-Cola Bottling
Partnership   Georgia, Hartwell     8/1/2010    Cessation Agreement   Piedmont
Coca-Cola Bottling Partnership   Georgia, Hartwell     12/6/1990    Temporary
Processing Agreement   Coca-Cola Bottling Co. Consolidated   Mississippi, Laurel
    8/1/2010    Cessation Agreement   Coca-Cola Bottling Co. Consolidated  
Mississippi, Laurel     12/6/1990    Temporary Processing Agreement   Coca-Cola
Bottling Co. Consolidated   North Carolina, Asheville     8/1/2010    Temporary
Processing Agreement   Coca-Cola Bottling Co. Consolidated   North Carolina,
Biscoe     8/1/2010    Cessation Agreement   Coca-Cola Bottling Co. Consolidated
  North Carolina, Biscoe     12/6/1990    Term Processing Appointment  
Coca-Cola Bottling Co. Consolidated   North Carolina, Charlotte     4/1/1986   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated   North
Carolina, Charlotte     8/1/2010    Master License Agreement   Coca-Cola
Bottling Co. Consolidated   North Carolina, Charlotte (all territories)    
12/17/2003    Incidence Pricing Letter Agreement   Coca-Cola Bottling Co.
Consolidated   North Carolina, Charlotte (all territories)     1/1/2009   
Amendment 1 to Incidence Pricing Letter Agreement   Coca-Cola Bottling Co.
Consolidated   North Carolina, Charlotte (all territories)     12/27/2010   
Amendment 2 to Incidence Pricing Letter Agreement   Coca-Cola Bottling Co.
Consolidated   North Carolina, Charlotte (all territories)     112/20/2011   
Amendment 3 to Incidence Pricing Letter Agreement   Coca-Cola Bottling Co.
Consolidated   North Carolina, Charlotte (all territories)     7/1/2012   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated   North
Carolina, Fayetteville     8/1/2010    Cessation Agreement   Coca-Cola Bottling
Co. Consolidated   North Carolina, Fayetteville     12/6/1990    Temporary
Processing Agreement   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Goldsboro     8/1/2010    Temporary Processing Agreement   CCBC of Wilmington,
Inc.   North Carolina, Kelford     8/1/2010    Temporary Processing Agreement  
Coca-Cola Bottling Co. Consolidated   North Carolina, N. Wilkesboro     8/1/2010
   Cessation Agreement   Coca-Cola Bottling Co. Consolidated   North Carolina,
N. Wilkesboro     12/6/1990    Temporary Processing Agreement   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Plymouth     8/1/2010   
Cessation Agreement   Piedmont Coca-Cola Bottling Partnership   North Carolina,
Plymouth     12/6/1990    Temporary Processing Agreement   Coca-Cola Bottling
Co. Consolidated   North Carolina, Reidsville     8/1/2010    Temporary
Processing Agreement   CCBC of Wilmington, Inc.   North Carolina, Rocky Mount  
  8/1/2010    Cessation of Production Agreement for Coca-Cola   CCBC of
Wilmington, Inc.   North Carolina, Rocky Mount     7/16/1984    Cessation of
Production Agreement for Allied Products   CCBC of Wilmington, Inc.   North
Carolina, Rocky Mount     7/16/1984   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Temporary Processing Agreement  

Piedmont Coca-Cola Bottling

Partnership

  North Carolina, Tarboro     8/1/2010    Cessation Agreement   Piedmont
Coca-Cola Bottling Partnership   North Carolina, Tarboro     12/6/1990   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated   North
Carolina, Thomasville     8/1/2010    Temporary Processing Agreement   CCBC of
Wilmington, Inc.   North Carolina, Weldon     8/1/2010    Temporary Processing
Agreement   CCBC of Wilmington, Inc.   North Carolina, Wilmington     8/1/2010
   Temporary Processing Agreement   Piedmont Coca-Cola Bottling Partnership  
North Carolina, Wilson     8/1/2010    Cessation Agreement   Piedmont Coca-Cola
Bottling Partnership   North Carolina, Wilson     12/6/1990    Temporary
Processing Agreement   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Abbeville     8/1/2010    Cessation Agreement   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Abbeville     12/6/1990    Temporary Processing
Agreement   Piedmont Coca-Cola Bottling Partnership   South Carolina, Anderson  
  8/1/2010    Cessation Agreement   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Anderson     12/6/1990    Temporary Processing Agreement  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Charleston    
8/1/2010    Cessation Agreement   Piedmont Coca-Cola Bottling Partnership  
South Carolina, Charleston     12/6/1990    Temporary Processing Agreement  
Piedmont Coca-Cola Bottling Partnership   South Carolina, Columbia     8/1/2010
   Cessation Agreement   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Columbia     12/6/1990    Temporary Processing Agreement   Georgetown
Coca-Cola Bottling Company   South Carolina, Georgetown     8/1/2010   
Temporary Processing Agreement   Piedmont Coca-Cola Bottling Partnership   South
Carolina, Greenwood     8/1/2010    Cessation Agreement   Piedmont Coca-Cola
Bottling Partnership   South Carolina, Greenwood     12/6/1990    Temporary
Processing Agreement   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Hampton     8/1/2005    Cessation Agreement   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Hampton     12/6/1990    Temporary Processing
Agreement   Piedmont Coca-Cola Bottling Partnership   South Carolina, Marion    
8/1/2010    Temporary License Agreement   Piedmont Coca-Cola Bottling
Partnership   South Carolina, Marion     9/15/1981    Temporary Processing
Agreement   Coca-Cola Bottling Co. Consolidated   South Carolina, Pageland    
8/1/2010    Cessation Agreement   Coca-Cola Bottling Co. Consolidated   South
Carolina, Pageland     12/6/1990    Temporary Processing Agreement   Piedmont
Coca-Cola Bottling Partnership   South Carolina, Summerville     8/1/2010   
Cessation Agreement   Piedmont Coca-Cola Bottling Partnership   South Carolina,
Summerville     12/6/1990   

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

 

Bottler or Affiliate

 

Territory

  Contract
Date   Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated  
South Carolina, Sumter     8/1/2010    Temporary Processing Agreement  
Coca-Cola Bottling Co. Consolidated   Tennessee, Columbia     8/1/2010   
Cessation Agreement   Coca-Cola Bottling Co. Consolidated   Tennessee, Columbia
    12/6/1990    Temporary Processing Agreement   Coca-Cola Bottling Co.
Consolidated   Tennessee, Dickson     8/1/2010    Cessation Agreement  
Coca-Cola Bottling Co. Consolidated   Tennessee, Dickson     12/6/1990   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated  
Tennessee, Fayetteville     8/1/2010    Temporary Processing Agreement  
Coca-Cola Bottling Co. Consolidated   Tennessee, Murfreesboro     8/1/2010   
Cessation Agreement   Coca-Cola Bottling Co. Consolidated   Tennessee,
Murfreesboro     12/6/1990    Temporary Processing Agreement   Coca-Cola
Bottling Co. Consolidated   Tennessee, Nashville     8/1/2010    Term Processing
Appointment— Non-Licensee   Tennessee Soft Drink Production Company   Tennessee,
Nashville (NL Processor)     3/9/1989    Letter Agreement (product coding)  
Tennessee Soft Drink Production Company   Tennessee, Nashville (NL Processor)  
  3/23/1993    Letter Agreement (payment guarantee)   Tennessee Soft Drink
Production Company   Tennessee, Nashville (NL Processor)     2/8/1989    Letter
Agreement (host bottler consent)   Tennessee Soft Drink Production Company  
Tennessee, Nashville (NL Processor)     2/8/1989    Temporary Processing
Agreement   Coca-Cola Bottling Co. Consolidated   Virginia, Bristol     8/1/2010
   Cessation Agreement   Coca-Cola Bottling Co. Consolidated   Virginia, Bristol
    12/6/1990    Temporary Processing Agreement   CCBC of Wilmington, Inc.  
Virginia, Emporia     8/1/2010    Temporary License Agreement   CCBC of
Wilmington, Inc.   Virginia, Emporia     1/29/1982    Temporary Processing
Agreement   Coca-Cola Bottling Co. Consolidated   Virginia, Lynchburg    
8/1/2010    Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated
  Virginia, Norton     8/1/2010    Cessation Agreement   Coca-Cola Bottling Co.
Consolidated   Virginia, Norton     12/6/1990    Term Processing Appointment  
Coca-Cola Bottling Co. Consolidated   Virginia, Roanoke     4/1/1986   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated   Virginia,
Roanoke     8/1/2010    Temporary Processing Agreement   St. Paul Coca-Cola
Bottling Company, Incorporated   Virginia, St. Paul     12/1/1999    Temporary
Processing Agreement   Coca-Cola Bottling Co. Consolidated   West Virginia,
Beckley     8/1/2010    Cessation Agreement   Coca-Cola Bottling Co.
Consolidated   West Virginia, Beckley     12/6/1990    Temporary Processing
Agreement   Coca-Cola Bottling Co. Consolidated   West Virginia, Bluefield    
8/1/2010    Cessation Agreement   Coca-Cola Bottling Co. Consolidated   West
Virginia, Bluefield     12/6/1990    Temporary Processing Agreement   Coca-Cola
Bottling Co. Consolidated   West Virginia, Charleston     8/1/2010    Cessation
Agreement   Coca-Cola Bottling Co. Consolidated   West Virginia, Charleston    
12/6/1990    Temporary Processing Agreement   Coca-Cola Bottling Co.
Consolidated   West Virginia, Clarksburg     8/1/2010    Cessation Agreement  
Coca-Cola Bottling Co. Consolidated   West Virginia, Clarksburg     12/6/1990   
Temporary Processing Agreement   Coca-Cola Bottling Co. Consolidated   West
Virginia, Elkins     8/1/2010    Cessation Agreement   Coca-Cola Bottling Co.
Consolidated   West Virginia, Elkins     12/6/1990    Temporary Processing
Agreement   Coca-Cola Bottling Co. Consolidated   West Virginia, Huntington    
8/1/2010    Cessation Agreement   Coca-Cola Bottling Co. Consolidated   West
Virginia, Huntington     12/6/1990    Temporary Processing Agreement   Coca-Cola
Bottling Co. Consolidated   West Virginia, Marlinton     8/1/2010    Cessation
Agreement   Coca-Cola Bottling Co. Consolidated   West Virginia, Marlinton    
12/6/1990   

 

Classified - Confidential



--------------------------------------------------------------------------------

EXHIBIT E

Finished Goods Supply Agreement

[Furnished separately]

 

Classified - Confidential



--------------------------------------------------------------------------------

EXHIBIT F

Related Products

All SKUs, packages, flavors, calorie or other variations offered by Company of:

POWERADE powder

POWERADE ZERO Drops

DASANI Drops

Minute Maid Drops

Glacéau Vitaminwater Zero Drops

Fuze Drops

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 1

Sub-bottler Payments

Bottler will pay to CCR on a quarterly basis a “Sub-bottling Payment,” based
upon sales in the Territory by Bottler of (i) Covered Beverages and post-mix,
syrups and concentrates packaged in bag in the box (BIB) that are identified by
the primary Trademark that also identifies a Covered Beverage, (ii) Related
Products, and, as applicable, (iii) products identified by trademarks owned by
or licensed to [***], its successors or assigns [***], (iv) products identified
by trademarks owned by or licensed to [***], its successors or assigns [***],
and (v) post-mix, syrups and concentrates, whether packaged in bag in the box
(BIB) or in cartridge format, that are identified by the primary Trademark that
also identifies a Permitted Beverage Product if such products are sold in that
portion of the Territory where Bottler distributes such Permitted Beverage
Product in Beverage form as of the Effective Date (the “Sub-bottling Payment
Products”); provided that the calculation of the Sub-bottling Payment will not
include sales in the Territory by Bottler of any [***] for which Bottler
acquired distribution rights directly from [***] or any Person other than
Company, CCR, or another Company Owned Distributor, so long as Bottler pays to
[***] any costs of termination in connection with such acquisition and executes
with [***], its successors or assigns, a distribution agreement for the
Territory that requires Bottler to pay to Company a facilitation fee based on
the sales of such products in the Territory, which facilitation fee is
consistent with the facilitation fee paid by other U.S. Coca-Cola bottlers
operating under a similar distribution agreement.

The amount of the Sub-bottling Payment will be calculated by [***] by the [***]
set forth in Schedule 1.1 corresponding to the [***].

Bottler will provide to CCR, within fifteen (15) business days after the end of
CCR’s fiscal quarter, such information in the form of Schedule 1.2. CCR will
treat such information in accordance with the confidentiality provisions of
Paragraph 50 of this Agreement.

CCR will calculate and invoice Bottler for the Sub-bottling Payment within
twenty (20) days after the end of each fiscal quarter. The Sub-bottling Payment
will be due and payable by Bottler to CCR within ten (10) days after the
Bottler’s receipt of such invoice. Payment of the invoice will be made in cash
by wire transfer or through such other payment method as agreed in writing by
the parties.

[***].

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

To avoid confusion the equation expressed in the immediately preceding paragraph
is:

[***].

[***].

[***].

[***].

[NOTE: Schedule 1.1 included on the Effective Date is a provisional table
(“Provisional Table”) based on CCR’s most recently available financial
information at the time of entering into this Agreement. CCR will provide within
120 days of the Effective Date an updated table based on certain financial
information as of the Effective Date and as of the most recent quarter ending
prior to the Effective Date (“Updated Table”). Bottler will have 120 days to
review and respond to the Updated Table and the parties will have 30 days after
Bottler responds to agree on the Updated Table. Any sub bottling payments due
before the parties agree on the Updated Table will be calculated in accordance
with the Provisional Table].

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 2 of 8



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 3 of 8



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 4 of 8



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 5 of 8



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 6 of 8



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 7 of 8



--------------------------------------------------------------------------------

Schedule 1.1

 

[***]

   [***]  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

Page 8 of 8



--------------------------------------------------------------------------------

Schedule 1.2

Form of Sub-bottling Payment information to be provided by Bottler to CCR.

[***]:

 

Description [***] [***] [***] [***] [***]

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

[***] [***] [***] [***] [***] [***]

 

[***]: [***] [***] [***]

 

[***] [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***] [***] [***] [***] [***]

 

[***] [***] [***]

 

[***]

 

[***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

SCHEDULE 2

Covered Beverages or Related Products – Preexisting Contractual Commitments

Pre-existing Contractual Commitments of Company

None.

Pre-existing Contractual Commitments of Bottler

None.

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 14(a)

Part 1: Permitted Beverage Products

A. Company consents that Bottler may distribute, sell, deal in and otherwise use
or handle in the Territory the following Beverages and any line extensions as
provided under paragraph 14(a)(v)(3)(b) in the sub territories marked with “X”:

 

Beverage

   Johnson City
sub territory    Morristown sub territory

Dr Pepper, and Dr Pepper cherry, Dr Pepper Ten, Caffeine free Dr Pepper, Diet Dr
Pepper, Diet Dr Pepper cherry, Dr Pepper cherry vanilla, Diet Dr Pepper cherry
vanilla, Caffeine free diet Dr Pepper, and [***]

   Y    X

Tum-E Yummies

   X    X

Monster Energy, Java Monster, Muscle Monster, Monster Extra Strength,

   X    X

Monster Rehab and Monster DUB

     

Peace Tea

   X    X

Worx

   X    X

Core Power

   X    X

B. Company consents to Bottler distribution of Dr Pepper [***].

C. Company consents to Bottler distribution of Monster Energy [***].

D. Company consents to Bottler distribution of evian through and including
July 3, 2014.

E. Company consents that Bottler may distribute in the Territory the post-mix,
syrups and concentrates packaged in bag in the box (BIB) or in cartridge format
that are identified by the primary Trademark that also identifies a Permitted
Beverage Product.

F. Company consents that Bottler may distribute in the Territory [***].

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Part 2: Permitted Ancillary Business

Bottler has requested that Company consent to Bottler’s operation of certain
ancillary businesses during the Term of this Agreement in the Territory. Subject
to and without waiving Paragraph 14(c)(ii) of this Agreement (to the extent
applicable) or its rights under the preexisting contracts identified in Exhibit
D hereof, and subject to the limitations set forth in sub paragraphs B-C of this
Part 2 of Schedule 14(a), Company consents pursuant to Paragraph 14(a)(v)(4) of
this Agreement to Bottler’s producing, manufacturing, preparing, packaging,
distributing, selling, dealing in or otherwise using or handling, as applicable,
Beverages, Beverage Components and other beverage products during the Term of
this Agreement in the Territory in connection with operation of the ancillary
businesses identified in this Part 2 of Schedule 14(a), in reliance on Bottler’s
representation that, except as described herein, none of such ancillary
businesses produces, manufactures, prepares, packages, distributes, sells, deals
in or otherwise uses or handles Beverages, Beverage Components or other beverage
products in the Territory other than the (i) Covered Beverages, (ii) Related
Products, or (iii) the Permitted Beverage Products identified in Part 1 of this
Schedule 14(a). For avoidance of doubt, the parties acknowledge that a Beverage,
Beverage Component or other beverage product will not constitute a Permitted
Beverage Product unless it is specifically identified as a Permitted Beverage
Product in Part 1 of Schedule 14(a). If Bottler produces, manufactures,
prepares, packages, distributes, sells, deals in or otherwise uses or handles a
Beverage, Beverage Component, or other beverage product in the Territory, other
than a (i) Covered Beverage, (ii) Related Product, or (iii) Permitted Beverage
Products identified in Part 1 of this Schedule 14(a), as part of a Permitted
Ancillary Business that is specifically identified in this Part 2 of Schedule
14(a), then Bottler will, as applicable, be permitted to produce, manufacture,
prepare, package, distribute, sell, deal in or otherwise use and/or handle that
Beverage, Beverage Component or other beverage product in the Territory solely
as part of such Permitted Ancillary Business, and not for any other purpose. The
fact that Bottler produces, manufactures, prepares, packages, distributes sells,
deals in or otherwise uses or handles a Beverage, Beverage Component or other
beverage product as part of a Permitted Ancillary Business will not, itself,
make that Beverage, Beverage Component or other beverage product a Permitted
Beverage Product.

 

  A. BYB Brands, Inc. creates and develops brands of Beverages and
beverage-related products (which may in the future include Beverage Components)
and produces, manufactures, prepares, packages, markets, distributes, sells,
promotes, merchandizes, deals in and otherwise uses and handles such Beverages
and beverage-related products.

 

  B.

Bottler owns and operates an over-the-road transportation and freight brokerage
business that is operated separately from Bottler’s beverage business, with its
own separate management team and employees (the “RCS Transportation Business”).
The RCS Transportation Business operates as a for-hire commodity carrier that
transports goods from point A to point B, which points may include warehouses,
non-retail outlets and loading docks of retail outlets. The RCS Transportation
Business

 

Classified - Confidential



--------------------------------------------------------------------------------

  does not use conventional beverage route trucks or perform merchandising
services or other services traditionally associated with Direct Store Delivery,
the parties acknowledging and agreeing that commodity transport of goods to
loading docks of retail outlets does not constitute Direct Store Delivery. The
RCS Transportation Business does not transport Covered Beverages, Related
Products and Permitted Beverage Products in the same truck load as other
beverage products. The RCS Transportation Business does not transport beverage
products other than Covered Beverages, Related Products and Permitted Beverage
Products to convenience stores, or restaurants. RCS Transportation Business
drivers generally do not load or unload beverage products other than Covered
Beverages, Related Products and Permitted Beverage Products at any location.

The RCS Transportation Business is currently conducted through Bottler’s
wholly-owned subsidiary Red Classic Services LLC and the following direct and
indirect wholly-owned subsidiaries: Red Classic Equipment, LLC, Red Classic
Transportation Services, LLC, Red Classic Transit, LLC, Red Classic Contractor,
LLC. In the future as a result of ordinary course corporate reorganizations the
RCS Transportation Business may be conducted through certain other Affiliates
wholly owned or Controlled by Bottler or RCS. Bottler will inform Company of the
identity of any such Affiliates.

Subject to the limitations set forth below, Company consents to transport by RCS
and the above mentioned Affiliates of Beverages, Beverage Components and other
beverage products in the Territory during the Term in the operation of the RCS
Transportation Business.

 

  i. No Pepsi Beverages: Bottler will cause the RCS Transportation Business not
to transport in the Territory any beverage products distinguished by trademarks
owned by PepsiCo, Inc. or its Affiliates, other than over-the-road transport in
response to the request of a third party freight broker, wholesaler or retailer.

 

  ii. No Direct Store Delivery or Merchandising Services: Bottler will cause the
RCS Transportation Business not to provide Direct Store Delivery or
merchandising services in the Territory;

 

  iii. No Use of Vehicles Bearing Company Trademarks: As soon as reasonably
practical after the Effective Date and in all cases no later than December 31,
2015, Bottler will cause the RCS Transportation Business not to use trucks,
trailers, delivery vehicles, cases, cartons, coolers, vending machines or other
equipment bearing Company’s Trademarks to transport beverage products in the
Territory, other than Covered Beverages, Related Products and Permitted Beverage
Products.

 

  C. Bottler and/or one or more of its Affiliates are engaged in the business of
providing contract manufacturing services outside of the Territory for
Beverages, Beverage Components and other beverage products that may be
distributed, sold, marketed, dealt in or otherwise used or handled by third
parties in the Territory. Subject to and without waiving its rights under the
preexisting contracts identified in Exhibit D hereof, Company consents to
Bottler and/or one or more of its Affiliates continuing after the Effective Date
to be engaged outside of the Territory in the business of producing,
manufacturing, preparing, packaging, distributing, selling, dealing in and
otherwise using or handling Beverages, Beverage Components or beverage related
products that may be distributed, sold, marketed, dealt in or otherwise used or
handled by third parties in the Territory, to the extent that such activity is
not prohibited under such preexisting contracts.

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 15

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

Below is a list of certain corporate names, trading names, titles of
establishment or other commercial designations or logos Bottler (or its
Affiliates) use that include the words “Coca-Cola”, “Coca”, “Cola”, or “Coke”:

 

        

Names Used In Operations

  1    Coca-Cola Bottling Co. Consolidated   2    Coke Consolidated and
Coca-Cola Consolidated   3    Piedmont Coca-Cola Bottling Partnership   4   
Coca-Cola Ventures, Inc.   5    Coca-Cola Bottlers’ Sales & Services Company LLC
  6    Coca-Cola Consolidated Employees For Good Government   7    Coca-Cola
Bottling Co. Consolidated Employee Assistance Plan   8    Coca-Cola Bottling Co.
Consolidated Employee Benefit Plan   9    Coca-Cola Bottling Co. Consolidated
Employees Pension Plan   10    Coca-Cola Bottling Co. Consolidated Retirement
Savings Plan   11    The Coca-Cola Bottling Company of West Virginia, Inc.
Retirement Plan

 

2. Over the years, Bottler has made many acquisitions of other Coca-Cola
bottlers that used names which included the words “Coca-Cola”, “Coca”, “Cola”,
and/or “Coke”, including without limitation Wometco Coca-Cola Bottling Company,
Pageland Coca-Cola Bottling Company, Federal Coca-Cola Bottling Company,
Lonesome Pine Coca Cola Bottling Company, New Bern Coca-Cola Bottling Works,
Inc., Waycross-Douglas Coca-Cola Bottling, Coca-Cola Bottling Company of West
Virginia, Sunbelt Coca-Cola Bottling Company, Inc., etc. Following the
acquisitions, these names may still be used on historical real estate deeds,
property tax bills, business licenses, vehicle titles, bottle contracts and
similar documents. Bottler will not be required to update these records to
reflect the current name. Third parties may still refer to these prior names,
and Bottler may use these names in this manner.

 

Classified - Confidential



--------------------------------------------------------------------------------

3. From time to time, Bottler may use the name “Coca-Cola Bottling of [insert
name of applicable City or State within Bottler’s territory]”, “Coca-Cola of
[insert name of applicable City or State within Bottler’s territory]” or
“Coca-Cola Consolidated of [insert name of applicable City or State within
Bottler’s territory]” or “Coke Consolidated of [insert name of applicable City
or State within Bottler’s territory]”.

 

4. Bottler uses “COKE” as its ticker symbol.

 

5. From time to time property tax bills, business licenses, vehicle titles and
similar documents may use a truncated version or misspelled version of the names
described above. Company agrees and acknowledges that it is not a breach under
the Agreement for Bottler not to request that the name be corrected.

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 15 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or

logo that includes the words “Coca-Cola”, “Coca”, “Cola”, and “Coke”

 

LOGO [g740893dsp_091.jpg]

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 15 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

 

LOGO [g740893dsp_092.jpg]

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 15 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

 

LOGO [g740893dsp_093.jpg]

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 15 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

 

LOGO [g740893dsp_094.jpg]

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 32(d)

Agreements for Coca-Cola®

 

               Contract

Contract / Product

  

Bottler or Affiliate

  

Territory

   Date Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
Alabama, Florence    1/21/1998 Home Market Amendment - Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    Alabama, Florence    1/21/1998 Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    Alabama, Mobile   
1/27/1989 Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling
Co. Consolidated    Alabama, Mobile    1/27/1989 Sub-Bottler’s Bottle Contract
   Coca-Cola Bottling Co. Consolidated    Florida, Panama City    12/31/1976
Sub-Bottler’s 1983 Amendment    Coca-Cola Bottling Co. Consolidated    Florida,
Panama City    12/15/1983 Amendment to Sub-Bottler’s Contract    Coca-Cola
Bottling Co. Consolidated    Florida, Panama City    6/6/1979 Master Bottle
Contract    Coca-Cola Bottling Co. Consolidated    Georgia, Albany    1/27/1989
Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    Georgia, Albany    1/27/1989 Master Bottle Contract    Coca-Cola
Bottling Co. Consolidated    Georgia, Columbus    1/27/1989 Home Market
Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
Georgia, Columbus    1/27/1989 Master Bottle Contract    Piedmont Coca-Cola
Bottling Partnership    Georgia, Hartwell    1/11/1990 Home Market Amendment -
Master Bottle Contract    Piedmont Coca-Cola Bottling Partnership    Georgia,
Hartwell    1/31/1990 Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    Mississippi, Laurel    11/17/1989 Home Market Amendment - Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    Mississippi, Laurel   
12/26/1989 Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
North Carolina, Asheville    1/11/1990 Home Market Amendment - Master Bottle
Contract    Coca-Cola Bottling Co. Consolidated    North Carolina, Asheville   
1/31/1990 Master Bottle Contract    Coca-Cola Bottling Co. Consolidated    North
Carolina, Biscoe    1/2/1990 Home Market Amendment - Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    North Carolina, Biscoe    3/2/1990 Side
Letter to Master Bottle Contract    Coca-Cola Bottling Co. Consolidated    North
Carolina, Charlotte (all territories)    1/27/1989 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    North Carolina, Charlotte    1/27/1989
Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    North Carolina, Charlotte    1/27/1989 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    North Carolina, Fayetteville    8/28/1987
Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    North Carolina, Fayetteville    8/28/1987 Master Bottle Contract
   Piedmont Coca-Cola Bottling Partnership    North Carolina, Goldsboro   
1/1/1993 Home Market Amendment - Master Bottle Contract    Piedmont Coca-Cola
Bottling Partnership    North Carolina, Goldsboro    1/29/1993 Master Bottle
Contract    CCBC of Wilmington, Inc.    North Carolina, Kelford    12/18/1992

 

Classified - Confidential



--------------------------------------------------------------------------------

               Contract

Contract / Product

  

Bottler or Affiliate

  

Territory

   Date

Home Market Amendment -

Master Bottle Contract

   CCBC of Wilmington, Inc.    North Carolina, Kelford    1/15/1993 Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    North Carolina, N.
Wilkesboro    1/11/1990

Home Market Amendment -

Master Bottle Contract

   Coca-Cola Bottling Co. Consolidated    North Carolina, N. Wilkesboro   
1/31/1990 Master Bottle Contract    Piedmont Coca-Cola Bottling Partnership   
North Carolina, Plymouth    7/1/1989

Home Market Amendment -

Master Bottle Contract

   Piedmont Coca-Cola Bottling Partnership    North Carolina, Plymouth   
7/1/1989 Sub-Bottler’s Contract    Coca-Cola Bottling Co. Consolidated    North
Carolina, Reidsville    6/30/1949 Sub-Bottler’s Amendment   
Coca-Cola Bottling Co. Consolidated    North Carolina, Reidsville    1/16/1979
Sub-Bottler’s 1983 Amendment    Coca-Cola Bottling Co. Consolidated    North
Carolina, Reidsville    12/22/1983

Temp. Amend. to Sub-Bottler’s

Bottle Contract-Diet Coca-Cola

   CCBC of Wilmington, Inc.   

North Carolina, Rocky

Mount

   5/31/1983 Sub-Bottler’s Pre-Mix Contract    CCBC of Wilmington, Inc.    North
Carolina, Rocky Mount    7/31/1956 Sub-Bottler’s Contract    CCBC of Wilmington,
Inc.   

North Carolina, Rocky

Mount

   6/22/1917 Master Bottle Contract    Piedmont Coca-Cola Bottling Partnership
   North Carolina, Tarboro    1/27/1989 Home Market Amendment - Master Bottle
Contract    Piedmont Coca-Cola Bottling Partnership    North Carolina, Tarboro
   1/27/1989 Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
North Carolina, Thomasville    1/29/1997 Home Market Amendment - Master Bottle
Contract    Coca-Cola Bottling Co. Consolidated    North Carolina, Thomasville
   1/29/1997 Master Bottle Contract    CCBC of Wilmington, Inc.    North
Carolina, Weldon    12/18/1992 Home Market Amendment - Master Bottle Contract   
CCBC of Wilmington, Inc.    North Carolina, Weldon    1/15/1993 Master Bottle
Contract    CCBC of Wilmington, Inc.    North Carolina, Wilmington    12/18/1992
Home Market Amendment - Master Bottle Contract    CCBC of Wilmington, Inc.   
North Carolina, Wilmington    1/15/1993 Master Bottle Contract    Piedmont
Coca-Cola Bottling Partnership    North Carolina, Wilson    8/28/1987 Home
Market Amendment - Master Bottle Contract    Piedmont Coca-Cola Bottling
Partnership    North Carolina, Wilson    8/28/1987 Master Bottle Contract   
Piedmont Coca-Cola Bottling Partnership    South Carolina, Abbeville   
1/11/1990 Home Market Amendment - Master Bottle Contract    Piedmont Coca-Cola
Bottling Partnership    South Carolina, Abbeville    1/31/1990 Master Bottle
Contract    Piedmont Coca-Cola Bottling Partnership    South Carolina, Anderson
   1/11/1990 Home Market Amendment - Master Bottle Contract    Piedmont
Coca-Cola Bottling Partnership    South Carolina, Anderson    1/31/1990 Master
Bottle Contract    Piedmont Coca-Cola Bottling Partnership    South Carolina,
Charleston    8/28/1987

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

  

Bottler or Affiliate

  

Territory

   Contract
Date Home Market Amendment - Master Bottle Contract    Piedmont Coca-Cola
Bottling Partnership    South Carolina, Charleston    8/28/1987 Master Bottle
Contract    Piedmont Coca-Cola Bottling Partnership    South Carolina, Columbia
   12/31/1986 Home Market Amendment - Master Bottle Contract    Piedmont
Coca-Cola Bottling Partnership    South Carolina, Columbia    6/15/1987
Sub-Bottler’s Contract    Georgetown Coca-Cola Bottling Company    South
Carolina, Georgetown    9/20/1916 Sub-Bottler’s Amendment    Georgetown
Coca-Cola Bottling Company    South Carolina, Georgetown    10/1/1980
Sub-Bottler’s 1988 Amendment    Georgetown Coca-Cola Bottling Company    South
Carolina, Georgetown    4/18/1988 Sub-Bottler’s 1983 Amendment    Georgetown
Coca-Cola Bottling Company    South Carolina, Georgetown    9/27/1985 Master
Bottle Contract    Piedmont Coca-Cola Bottling Partnership    South Carolina,
Greenwood    1/11/1990 Home Market Amendment - Master Bottle Contract   
Piedmont Coca-Cola Bottling Partnership    South Carolina, Greenwood   
1/31/1990 Master Bottle Contract    Piedmont Coca-Cola Bottling Partnership   
South Carolina, Hampton    8/28/1987 Home Market Amendment - Master Bottle
Contract    Piedmont Coca-Cola Bottling Partnership    South Carolina, Hampton
   8/28/1987 Sub-Bottler’s Home Market Amendment (‘78/‘83 Sub-Bottler)   
Piedmont Coca-Cola Bottling Partnership    South Carolina, Marion    6/1/1991
Sub-Bottler’s Bottle Contract (0655)    Piedmont Coca-Cola Bottling Partnership
   South Carolina, Marion    1/8/1964 Sub-Bottler’s Amendment    Piedmont
Coca-Cola Bottling Partnership    South Carolina, Marion    4/22/1987
Sub-Bottler’s 1983 Amendment    Piedmont Coca-Cola Bottling Partnership    South
Carolina, Marion    4/22/1987 Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    South Carolina, Pageland    1/27/1989 Home Market Amendment -
Master Bottle Contract    Coca-Cola Bottling Co. Consolidated    South Carolina,
Pageland    1/27/1989 Master Bottle Contract    Piedmont Coca-Cola Bottling
Partnership    South Carolina, Summerville    8/28/1987 Home Market Amendment -
Master Bottle Contract    Piedmont Coca-Cola Bottling Partnership    South
Carolina, Summerville    8/28/1987 Master Bottle Contract    Coca-Cola Bottling
Co. Consolidated    South Carolina, Sumter    5/28/1999 Home Market Amendment -
Master Bottle Contract    Coca-Cola Bottling Co. Consolidated    South Carolina,
Sumter    5/28/1999 Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    Tennessee, Columbia    10/25/1990 Home Market Amendment - Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    Tennessee, Columbia   
2/5/1991 Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
Tennessee, Dickson    11/13/1989 Home Market Amendment - Master Bottle Contract
   Coca-Cola Bottling Co. Consolidated    Tennessee, Dickson    2/2/1990 Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    Tennessee,
Fayetteville    11/1/1991

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

  

Bottler or Affiliate

  

Territory

   Contract
Date Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    Tennessee, Fayetteville    1/8/1992 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    Tennessee, Murfreesboro    4/24/1989 Home
Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated
   Tennessee, Murfreesboro    4/24/1989 Master Bottle Contract    Coca-Cola
Bottling Co. Consolidated    Tennessee, Nashville    1/27/1989 Home Market
Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
Tennessee, Nashville    1/27/1989 Master Bottle Contract    Coca-Cola Bottling
Co. Consolidated    Virginia, Bristol    1/27/1989 Home Market Amendment -
Master Bottle Contract    Coca-Cola Bottling Co. Consolidated    Virginia,
Bristol    1/27/1989 Temporary Amendment to Sub- Bottler’s Bottle Contract   
CCBC of Wilmington, Inc.    Virginia, Emporia    7/1/1983 Sub-Bottler’s Pre-Mix
Contract    CCBC of Wilmington, Inc.    Virginia, Emporia    12/26/1956
Sub-Bottler’s Contract    CCBC of Wilmington, Inc.    Virginia, Emporia   
3/24/1932 Amd. to Temporary Amd. to Sub- Bottler’s Bottle Contract    CCBC of
Wilmington, Inc.    Virginia, Emporia    12/11/1984 Agreement for Caffeine Free
Coca- Cola    CCBC of Wilmington, Inc.    Virginia, Emporia    12/11/1984 Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    Virginia, Lynchburg   
10/29/1999 Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling
Co. Consolidated    Virginia, Lynchburg    10/29/1999 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    Virginia, Norton    1/27/1989 Home Market
Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
Virginia, Norton    1/27/1989 Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    Virginia, Roanoke    1/27/1989 Home Market Amendment - Master
Bottle Contract    Coca-Cola Bottling Co. Consolidated    Virginia, Roanoke   
1/27/1989 Sub-Bottler’s Contract    St. Paul Coca-Cola Bottling Company,
Incorporated    Virginia, St. Paul    4/30/1942 Sub-Bottler’s Amendment    St.
Paul Coca-Cola Bottling Company, Incorporated    Virginia, St. Paul    4/23/1986
Sub-Bottler’s 1983 Amendment    St. Paul Coca-Cola Bottling Company,
Incorporated    Virginia, St. Paul    4/15/1986 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    West Virginia, Beckley    1/27/1989 Home
Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated
   West Virginia, Beckley    1/27/1989 Master Bottle Contract    Coca-Cola
Bottling Co. Consolidated    West Virginia, Bluefield    2/1/1988 Home Market
Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
West Virginia, Bluefield    1/25/1989 Master Bottle Contract    Coca-Cola
Bottling Co. Consolidated    West Virginia, Charleston    12/31/1986 Home Market
Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
West Virginia, Charleston    1/25/1989 Master Bottle Contract    Coca-Cola
Bottling Co. Consolidated    West Virginia, Clarksburg    12/31/1986 Home Market
Amendment - Master Bottle Contract    Coca-Cola Bottling Co. Consolidated   
West Virginia, Clarksburg    1/25/1989 Master Bottle Contract    Coca-Cola
Bottling Co. Consolidated    West Virginia, Elkins    9/14/1990

 

Classified - Confidential



--------------------------------------------------------------------------------

Contract / Product

  

Bottler or Affiliate

  

Territory

   Contract
Date Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    West Virginia, Elkins    11/6/1990 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    West Virginia, Huntington    12/31/1986
Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    West Virginia, Huntington    1/25/1989 Master Bottle Contract   
Coca-Cola Bottling Co. Consolidated    West Virginia, Marlinton    9/14/1990
Home Market Amendment - Master Bottle Contract    Coca-Cola Bottling Co.
Consolidated    West Virginia, Marlinton    11/6/1990

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 40

Insurance Requirements

Bottler will, at its own cost and expense, acquire and maintain during the Term,
with carriers having an AM Best Rating of A-VII or better, sufficient insurance
to adequately protect the respective interests of the parties. Specifically,
Bottler must carry the following minimum types and amounts of insurance (the
“Required Policies”) on an occurrence basis or in the case of coverage that
cannot be obtained on an occurrence basis, then, coverage can be obtained on a
claims-made basis with a three (3) year tail following the termination or
expiration of this Agreement:

 

  a) Commercial General Liability including, but not limited to,
premises-operations, broad form property damage, products /completed operations,
contractual liability, independent contractors, personal injury and advertising
injury and liability assumed under an insured contract with limits of at least
$10,000,000 per occurrence and $10,000,000 general aggregate and $10,000,000
Products / Completed Operations Aggregate;

 

  b) Statutory Workers’ Compensation Insurance and Employer’s Liability
Insurance in the minimum amount of $1,000,000 each employee by accident,
$1,000,000 each employee by disease and $1,000,000 aggregate by disease with
benefits afforded under the laws of the state or country in which the services
are to be performed. Policy will include an alternate employer endorsement
providing coverage in the event any employee of Bottler sustains a compensable
accidental injury while on work assignment with Company. Insurer for Bottler
will be responsible for the Workers’ Compensation benefits due such injured
employee;

 

  c) Commercial Automobile Liability for any owned, non-owned, hired, or
borrowed automobile used in the performance of Bottler’s obligations under this
Agreement is required in the minimum amount of $25,000,000 combined single
limit. If the Bottler is driving a vehicle owned by Company in connection with
the performance of its obligations under this Agreement, then the Bottler will
be responsible for the cost of repairing any physical damage to the vehicle
resulting from Bottler’s use of the vehicle. If the vehicle cannot be repaired,
then the Bottler will be responsible for replacing Company’s vehicle;

Bottler will notify Company in writing within sixty (60) days of any
cancellation, non-renewal, termination, material change or reduction in
coverage.

Bottler’s insurance as outlined above shall be primary and non-contributory
coverage.

The coverage territory for the stipulated insurance shall be The United States
of America.

Bottler will cause their insurance companies to waive their right of recovery
against Company under the Required Policies.

Bottler will be solely responsible for any deductible or self-insured retention.

 

Classified - Confidential



--------------------------------------------------------------------------------

The above insurance limits may be achieved by a combination of primary and
umbrella/excess policies.

The Coca-Cola Company, its subsidiaries, affiliates, authorized bottlers,
directors, officers, employees, partners, customers and agents shall be included
as an “Additional Insured” on the Bottler’s Commercial General Liability and
Commercial Auto Liability policies listed above and shall be evidenced on the
certificate of insurance. Prior to the execution of this Agreement and annually
upon the anniversary date(s) of the insurance policy’s renewal date(s), the
Bottler will furnish Company with a properly executed Certificate of Insurance
clearly evidencing compliance with the insurance requirements set forth above.
The certificate of insurance should be sent to: The Coca-Cola Company, attn.:
General Counsel – Bottler Contracts, 1 Coca-Cola Plaza, Atlanta GA 30313.

The stipulated limits of coverage above shall not be construed as a limitation
of any potential liability to Company, and failure to request evidence of this
insurance shall not be construed as a waiver of Bottler’s obligation to provide
the insurance coverage specified.

 

Classified - Confidential



--------------------------------------------------------------------------------

SCHEDULE 43(a)

Bottler Representations

1. Representations made by Bottler in Schedule 14(a) Part 2 of this Agreement.

 

Classified - Confidential